Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 1 of 72




  EXHIBIT S27 TO DECLARATION OF
STEPHEN G. SCHWARZ IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR CLASS
          CERTIFICATION
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 2 of 72




                        Oral Teratolo~7 Study of FC-95 in Ra~s




             No. :
                                            0680TR0008


  Conducted At:                             Safety Evaluatlon Laboratory
                                            Riker Laboratories, Inc.
                                            St. Pau/, Minnesota


  Dosing Period;                            July 14, 1980 through July 24, 1980


  Study Director:                           E. G. Gor~ner




 E G Gortner                 Date          E. G. Lamprecht                        DaLe
 Senior Research Te~hnologlet              Research Veterinary Pa~hologisu
 Animal Reproduction-Te ratology
 Study Director




 M. T. Case, D~M, PhD    " Da~e
 Manager, Pathology-Toxicology
 Safe~y Evaluation Laboratory




                                                                    Exhibit




                                    1247.0001
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 3 of 72




s~ry
Oral administration of FC-95 at doses of I0, 5 and I mg/kg/day to pregnant
Sprague-Dawley rats d~ring days 6 through 15 of gestation (p~riod of organogenesis)
resulted in fetuses with teratogenic changes in t_he l~ns of the eye. The
teratogenic effect was a developmental eye abnormality which appeared to be an
arrest in development of the primary lens fibers forming ~he -~hryonal lens
nucleus, followed by secondary aberxations of ~he secondary lens fibers of
the fetal nucleus. The lens abnormality occurred in all FC-95 dose groups,
but the proportion of fetuses with the lens changes was significantly higher
than the control group only in the i0 mg/kg/day group.
FC-95 administration was maternally ~oxic only to the I0 mg/kg/day group.
At gestation days 12 through 20 their -~an maternal body weights were significantly
lower than the controls. FC-95 was not maternally toxic to the 5 and 1 mg/kg/day
groups.
FC-95 was not embryotoxic and did not affect the ovaries or reproductive
tract contents of t.he dams. The compound did not produce an increase in the
number or proportion of abnormal fetal skeleton aberrations.




                                 1247.0002
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 4 of 72




Introduction
This teratology stupor FC-95 in rats was conducted to eval~ate the embryotoxic
and teratogenic effects of orally administered FC-95. The study was sponsored by
3M Commerical Chemical Division, St. Paul, Minnesota and was conducted by the
Safety. Evaluation Laboratory, Riker Laboratories, Inc., St. Paul, Minnesota.
The compound administration period was from July 14 through July 24, 1980. The
protocol and list of ~he principal participants and supervisory personnel can be
found in Appendices I and II respectively..
All portions of this s~udy were conducted according to ~he Good Laboratory
Practice (GLP) r~gulations and the Safety Evaluation Laboratory Standard
Operating Procedures (see Appendix III for Quality Assurance Unit statement).
The storage location for specimens, raw data and a copy of the final re~or~ is
maintained in the Safety Evaluation Laboratory’s re~ord archives.

Methods
Time mated Spraque-Dawley derived rats were oStained from Charles River Breeding
Laboratory and assigned cages according to a computer-generated random numbers
table. The rats were then divided into four groups of 22 animals weighing 175
to 261 grams. The rats were housed individually in hanging stainless steel cages
wit~wire mesh floors and fronts in a temperature and humidity controlled room.
Fo~i~ and water were available ad libitum. The lights were on a 12 hour light/dark
cycle.
The animals were observed daily from day 3 through day 20 of gestation for
abnormal clinical signs. Body weights were recorded on days 3, 6, 9, 12, 15 and
20 of gestation and t_he rats dosed accordingly using a constant dose volume of
5 ml/kg of body weight. The four groups were dosed with FC-95 (Lot 640) suspended
daily in corn oil at 0, i0, 5 or 1 mg/kg/day. FC-95 was administered daily by
oral intubation with a syringe equipped with a ball-tipped intubat-ion needle to
the rats on days 6 through 15 of gestation (day 0 indicated by Sp~r~-positive
vaginal smear). FC-95 analytical characterization (see Appendix IV) was provided~
3M Commercial Chemical Division, St. Paul, Minnesota.
All animals were sacrificed on day 20 by cervical dislocation and the ovaries and
uterus, including its contents, were e:;~..ined -immediately to determine the
following: number of corpora lutea, number of viable fetuses, number of resorp-
tion sites, pup weights and sex, and any gross fetal abnormalities. Approximately
one-thlrd of the fetuses were fixmd in Bouin’s solution for subsequent free-hand
sectioning by the Wilson technique tm determine visoeral abnormalities. The
remaining fetuses were preserved in alcohol for clearing and staining of the
skeleton wi~.h alizarin red to detect skeletal abnormalities. Selected free-hand
sections were processed for histological evaluation.




a_ RikerExperiment No. 0680TR000~I           .      "
b_ Purina Laboratory Chow, Ralston Purina Company, St. Louis, MO




                                 1247.0003
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 5 of 72




 Results
FC-95 administered during ’the period of organogenesis was toxic to the high dose
group (10 mg/kg/day) maternal rats. The mean body weights of all dose groups
were similar at gestation days th:ree through nine (Table i, Appendix V). At
gestation days 12 through 20 the high dose group rats weighed significantly
less than controls (0 mg/kg/day). The mean maternal body weights of mid (5 mg/kg/day)
and low (I m~/kg/day) dose groups were not different from the controls throughout
~he study. Even though FC-95 was maternally toxic at the high dose level, no
compound-related clinical signs were observed in any of the dose groups.
FC-95 was not embryotoxic and did not affect the ovaries or reproductive tract
contents of the dams. The mean n~mber of male, female, total and dead fetuses;
"~.he mean number of resorption sites, implanta~ion sites, corpora luted and mean
fetus weights of the three FC-95 dose groups were not si~nlficanuly different
from the controls [Table 2, Appendix VI). The high dose group did hav~ a lower
mean number of viable male, female and total fetuses than the other three groups
which resulted from a lower number of embryos at the start of the study. Con-
tributing pieces of evidence to the lower number of high dose embryos are the
low mean number of implantation sites, corpora luted, resorption sites and the
absence of dead fetuses.
FC-95 did not cause compound-related abnormal gross fetal findings (Table 3),
nor did FC-95 treatment produce an increase in the number or proportion of
abnormal fetal skeletal aberrations. Fetal skeleton results of the three
compound treated groups were not significantly different from the control
group (Table 4). The incidence and proportions of sternabrae nonossified and
associated changes of sternebrae assymetrical, sternebrae bipartite and one
sternebrae missing were unusually high in all dose groups of this study including
the control group.
FC-95 was teratogenic in the rat at all dose levels a~m~ nistered in this study.
The teratogenic effect was a developmental e,ye abnormality which appeared to he
an arrest in development of the primary lens risers forming the embryonal lens
nucleus, followed by secondary a~errations of the secondary lens fibers of the
fetal nucleus. A-f1 eye abnormalities were localized to the area of the embryonal
lens nucleus although a variety of morphological appearances were present within
that location. The range of ~mrphological appearances as c~served under the
dissecting microscope varied from a slight discoloration of the lens near the
anterior margin to a dark colored oval area, often containing a cleft, extending
from beneath the lens epithelium to half-way through the lens posteriorly.
Histologically the discolorations were due ~o presence of lens vesicle remnants
surrounding the abnormal embryonal lens nucleus. One of the m~st severly affected
eyes had most of T_he embryonal lens nucleus replaced by sinus spaces containing
red blood cells. Also contributing Eo the discolorations were primary lens fibers
which appeared to have not elongated. These lens fibers were ~ortuous and lacked
nuclei in a normal lens bow of nuclei. Secondary lens fiber dev~lopment progressed
normally except i~nediately surrounding the abnormal embryonal nucleus. Secondary
aberrations of secondary lens fibers included the bending of the fibers around ~he
abnormal oval area, ~he subsequent formation of prominant anterior and posterior
Y sutures of ~he converging fi~ers and lens vesicle remnants surrounding the
embr~onal nucleus.




                                  1247.0004
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 6 of 72




The lens abnormality occurred in a11 dose groups except ~he control group. The
proportion of fetuses with ~he le:~s abnormality in one or both lenses was
significantly higher in the high dose group than the control (Table 5). The
lens abnormality recorded for one control fetus ~nder the dissecting microscope
was an artifact when evaluated by transmission light microscopy. A no-effect
dose level for the terat0genic le:~s abnormality was not established in this study.

Discussion
Optimal visual functional requirements are met during embryonic development by
~he differentiation of highly specialized populations of cells from undifferentiated
precoursers and by the coordinated morphogenesis of the resulting tissues. Bo~h
processes are controlled, to a remarkable extent by interactions which occur
a~ng emerging tissues. Each tissue of the eye is brought to its final state of
differentiation, its cell population size and its definitive ge6metry, not only
by intrinsic processes, but also by extrinsic influences exerted by n~ighboring
tissuesI.
The embryonal origin of the lens :Ls undifferentiated ectoderm. The tip of the
optic vesicle, presumably the neural retina, plays the final role in inducing
lens from overlying ectoderm and in aligning the lens precisely with the rest
of the eye. Alternative or sequential action of tissues derived from endoderm
 (foregut) and mesoderm (heart) on the same target tissue decreases the probability
tha~ lens formation would be abo~:ed by accidents during the early phases of
induction. While the nature of ~e inductive influence remains unknown, there
are indications that substances ~y be transferred from the presumptive neural
retina to ~he overlying ectoderm during induction. A prolonged period of
inductive interaction not only increases the probabililty that lens induction
will occur successfully in the face of interference, but provides a mechanism
for continuously adjusting the size, shape, position and orientation of the
lens to that of the retina2.
During the early s~ages of the inductive process, the ectodermal cells in~nedia~ely
overlying the tip of the optic vesicle elongate prependicularly ~o ~he body
surface to fo~ a ~ickened disc .liens placode). ~e ~ge in cell sha~ is
acco~li~ed wi~out ch~ge in cell ~1~. ~e n~er of cells, h~ever, continues
to increase dur~g ~is period. ~ward ~e end of lens placode fox,ion,
aciao~ilic f~rils ap~ar in ~e apices of ~e lens placode cells. At ~out
~is ti~, the placode invag~ates to fo~ ~e lens cup. ~is ~vagination is
inde~ndent of ~e conco~t~t invagination of ~e ~derlying optic vesicle,
~d is p~b~ly due to forces operating wi~in ~e lens ectode~. ~ ~e .lens
cup dee~ns, i~ o~ning (lens ~]~) beco~s progressively ~nstricted ~il its
laps ~et ~d f~e, cutting off ~e lens vesicle inte~ally ~d re-es~lishing
continuity in ~e o~rlying ectode~. Closure of ~e lens pore is a~ended by,
~d ~ss~ly accomplished by, a local ~d tem~ra~y restricted wave of cell dea~.
Foll~g closu~ of ~e lens ~re, ~e ce~ls at ~e back of ~e lens vesicle
con~u~ to elongate, ~der ~e influence of ~ nepal retie, to fo~ ~e
lens f~ers. As ~e f~e~ g~w 1~e cavity of ~e lens vesicle is ~litera~ed.
The le~ cells towar~ ~e ectoderm, whi~ do ~ot ~longate f~er, fo~ ~e
l~s epi~eli~2.




                                  1247.0005
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 7 of 72




The cuboidal lens epithelial cells which face the cornea continue to grow after
the lens vesicle forms. As the cells rotate through the equator region, they
take their places on the surface of the growing fiber mass. These cells differ-
entiate into secondary lens fibers at the equator and elongate rapidly toward the
poles of the lens where they meet with other fibers in pla/~es of j~nction called
sutures. As secondary fibers grow their nuclei become positioned at about the
center of t_he fibers and form a convex lens bow outward. Since the newer
fibers are always deposited superficially, the oldest fibers in the lens come
to lie centrally a~d are referred to collectively as the lens nucleus. With
time the lens cell nuclei in this region become pycnotic and finally disappear.
The cell fibers, however, are not broken down and removed but remain in place.
Thus the size and shape of the lens are controlled by factors which control the
number, size and shape of lens cells2.

The teratogenic effect of FC-95 probably occurred during the portion of organo-
genesis between differentiation of lens tissue from ectoderm and t.he formation
of secondary lens fibers surrounding the embryonal lens nucleus. The exact
time of the teratogenic insult and the mozphogenesis of the abnormality were
not determined in the study. The developmental lens abnormality appears to be
unique because it has not been described as a compound-related abnormality3.
A similar-appearing structural lel.%s abnormality has been reported ~o occur
spontaneously in rat fetuses, but with a very low incidence of 1.2%4. The
abno~maiity resembles the Fraser developmental lens abnormality of a mutant
mouse strain which results from degenerative primary lens cells5.



References

I.   Coulombre AJ, Coulombre JL: ~Dnormal Organogenesis of the Eye,
     in Wilson J,, Fraser FC (eds): Handbook of Teratolo~y:2 Mechanisms
     and Patho~enesis. New York, Plenum Press, 1977, pp 329-341.

     Coulombre AJ: The Eye, in De’.~aan RL, Ursprung H (eds):
     Or~ano~enesis. New York, Holt Rinehart and Winston, 1965, pp 227-232.

     Maran X: Development Abnormalities of the Eye, 2nd ed.   Philadelphia,
     JB Lippincott Co., 1957.
4.   Weisse I, Niggeschulze A, Stotzer H: Spontaneous congenital cataracts
     in rats, mice and rabbits. Archiv Fuer Toxikologie 32: pp 199-207, 1974.
     Hamai ¥, Kuwabara T: Early ~ytologic changes of Fraser cataract.
     An electron microscopic study. ~nvestigative Ophthalmology 14 (7):
     pp 517-527, 1975.




                                  1247.0006
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 8 of 72




                                              ~a]o le 1

                     Oral TeratologY Study of FC-95 in Ra~s
                Mean Maternal Body Weights with Standard Deviations




 Dose                                                         Gestation. Day
 Group                                         3          6      9     12          15      20
 0 mg/kg/day
                        STRN.        E.’,E",,’ 16. ? iZ. 6 20. _9. 2£’~. D 24. 4 _.3:]:. 8
                                    I’IE61N    19.’9   225     242;   257 a_ 27;.:._a -’::4-’: _a
 I0 mg/kg/day
                        STNN.        DEV 11. 8 13. 8 18. 2 16. 2 18. 6 3~. 6

 5 mg/kg/day


 i mg/kg/day                        HE61N     2£1.~, 226 " 252      272    -’::~’~: 3:7’9
                        ’:-’.l£N.    r:,E’v’ 18. 8 $9.. I "~9. 7 i’:’.. 5 24. ~:; 2~1. :-~:



a_ Significantly lower than   The     c6mtrols (Dunnett’s t test p             <   0.05)




                                         1247.0007
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 9 of 72




                                               o




                              1247.0008
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 10 of 72




                                 ~able 3
                     Oral Teratolc~y Study of FC-95 in Rats
                     Number of Fel-uses wi~h Gross Findingsa




                                 0              I0          5              1
Finding                     m~/k~/’da~      m~/kg/day   m~/k~/da~       mg/kg/da~
No. of fetuses examined        201                131      178             192
Umbilical hernia                  1               ---        1             ---
Runted                         ....                 1      ---               1
Total Normal Fetuses           200                130      177             191
Total Abnormal Fetuses            i                 1        1

a_ Treatment groups were not significantly different from the control
   (Chi-square p ¯ 0.05)




                                      1247.0009
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 11 of 72




                                      Table 4
                   Oral Teratology Study of FC-95 in Rats
            Number and Percent of Fetuses with Skeleton Findings--



                                     0             i0           5           1
 Skeleton Findin~                m~/k~/day      mg/kg/day    mg/kg/day   mg/kg/day

 Fontanelle not closed         10 (7)            i0 (11)       7 (6)       5 {4)
 Frontal nonossified            4 (3)             1 (1)        ---         1
 Parietal nonossified           2 (i)             i (1)        i (i)       1
 Interparietal nonossified      3 (2)             ......                   1
 Occipital nonossified          i (1)             i {1)        ......
 Sternebrae nonossified       114 (81)           77 (85)     i00 (81)    i07
 Sternebrae asymmetrical       53 (38)           23 (25)      36 (29)     39 (29)
 Sternebrae bipartite           7 (5)             4 (4)        5 (4)       6 (5)
 One sternebrae missing        30 (21)           13   (14)    26 (21)     26   (20)
 Two sternebrae missing        I0 (7)             2   (2)      4 (3)       6   (5)
 13 ribs                        5 (4)             2   (2)      2 (2)       6   (5)
 13 ribs spurred                7 (5)             7   (8)      8 (7)       4   (3)
 Wavy ribs                      1 (I)             2   (2)      --u         1   (i)
 Protrusion on ribs             6 (4)             9   (i0)     3 (2)       8   (6)
 One body of t_he vertebrae    32 (23)           21   (23)    25 (20)     32   (24)
   bipartite
 Two bodies of ~he vertebrae   18 (13)            7 (8)       ii (9)       9 (7)
   bipartite
 Three bodies of the vertebrae 4 (3)              i (i)        1 (i)       3 (4)
   bipartite
 Four bodies of the vertebrae   ....                                       1
   bipartite

 Total No. Normal Fetuses          7 (5)          3 {3)       i0 (8)      i0 (8)
 Total No. Abnormal Fetuses      133 (95)        88 (97)     113 (92)    123 (92)

 Total No. of Fetuses Examined      ~40               91         123           133


   Treatment groups wer~ not significantly different from the control (Chi-square
   p < 0.05)
   ) -percent of total examined




                                     1247.0010
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 12 of 72



                                                                                  i0




                                       Table 5

                      Oral Teratology Study of FC-95 in Rats
                   Number and Percent of Fetuses with Internal Findings


                                   0                 i0           5          1
Internal Finding               m~/kg/day         m~/k~/day    m~/kg/day   mg/kg/day

Eye abnormality                  la-(2)           14~( ~s)£     4b(7)       2£(3)
Thoracic cavity full             ---               1 3)         ......
  of blood
Enlarged atria                   i (2)
Enlarged renal pelvis area       3 (5)                                      3 (5)
  in the kidney
Abdominal cavity full            4 (7)             2 (5)        5 (9)       2 (3)
  of blood
                                52 (85)           23 (57)      47 (85)     53 (90)
Total No. Normal Fetuses
                                 9 (!5)           17 (43)       8 (15)      6 (i0)
Total No. Abnormal Fetuses
                                  61                40           55          59
Total No. of Fetuses Examined



  Eye abnormality was an artifact and was not considered for statistical
  evaluations
  Eye abnormalities were developmental lens abnormalities with secondary
  lens aberrations
  Signifiuantly higher than the control (Chi-square p < 0.05)
  ) = percent of total ex@~ned




                                       1247.0011
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 13 of 72


                                                                               11




                                   A~,pendix I

                    Oral Teratology Study of FC-95 in Rats
                                    Protocol

Objective

A teratologY study will be used to evaluate the embryotoxic and teratogenic
effects of orally administered FC-95 to pregnant rats during the period
of organogenesis. The procedure complies with the general rec~.endations
of the FDA issued in January, 1966 ("Guidelines for Reproduction Studies
for Safety Eva~uation of Drugs for Human Use"). The study will be conducted
according to the 1978 Good Laboratory Practice regulations and Safety Evalu-
ation Laboratory’ s Standard Operating Procedures.
S~onsor

 3M Commercial Chemical Division, St. Paul, Minnesota.

Testing Facility
Safety Evaluation Laboratory, Riker Laboratories, Inc., St. Paul, Minnesota.
 Study Director
 E. G. Gortner
 Stal-t of Dosing

Mid July, 1980.
 Test System
 Eighty-eight sexually mature, ti~e mated Sprague-Dawley derived female rats
 from Charles River Breeding Laboratory will be housed in hanging stainless
 steel cages with wire~ mesh floors and fronts in a temperature and humidity
 controlled room. This strain of rats will be used because of historical
 control data and time mated females are readily available. Purina Laboratory
 Chow and water will be available ad libitum. The lights will be on a 12 hour
 light/dark cycle.
 Test System Identification
 Each animal will be ear tagged an~ that number will be indicated on the
 outside of ~he cage.




                                     1247.0012
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 14 of 72



                                                                                12

                            Appendix I (Continued)


 Randomization
The animals will be assigned cages according to a co~uter-generated random
nu~ers table.
Control Article
Corn oii.
Test Article
FC-95.

Analytical S~ecificaticns
The test article, composition and purity will be determined by the Sponsor
{3M Commercial Che~cal group) prior to the start of the study and at the
end of dosing.

Dosage Levels and Exl~eriment Desi~.m_
The test article will be suspended in corn oil daily. The test article
suspension and ~ontrol article will be administered by oral intubation to
rats on days 6 through 15 of gestation according to the following:
            Dose Grou~                   Dose Level       Group Size
                 High                    10 ~g/~g/day        22 ~
                 Mid                     5 mg/kg/day         22 %
                 low                     1 n~/kg/day         22 £
                 Cont~l                  0 mg/kg/day         22 £
The oral rou~e of administration will be used beuause of metabolism studies
showed radiolabeled FC-95 was well absorbed. No dieuary-u~nta~nant~ are
known to interfere wi~h ~he rest article.
The animals will be observed daily from day 3 through day 20 of gestation
for abnormal clinical signs. Body weights will be recorded on days 3, 5,
9, 12, 15 and 20 of pregnancy and the rats dosed accordingly using a constan~
d~se ~,~l~u~e of 5 ml/kg of body weight.
The females will be killed on day 20 and the ovaries, uterus and its contents
will be examined to determine: number of corpora luted, number of fetuses
 (llve and dead), n[--~r of resorption sites, nu~er of i~lantation sites,
pup weight and gross abnormalities. Approximately one-third of the pups will
be fixed ~n Bouin’sso!ution for subsequent free-hand sectioning hy the
Wilson %echnique to determine any visceral abnormalities using a dissecting




                                     1247.0013
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 15 of 72


                                                                              13

                           Appen~Lix I (Concluded)


 microscope.   The remaining approximately two-thirds of the pups will be
 fixed in e~hyl alcohol for subsequent skeletal examination after clearing
 and staining with alizarin red.
 Data Analysis and Final Report
 The proposed statistical methods to be used for analysis of the data are:
 Dunnett’s t test for dam and pup weights, number of fetuses, number of
 resorption sates, number of impls~tation sites and n~mber of corpora lutea~
 Chi square for percent abnormalities. The proposed date for the final report
 is 2-3 months after detailed pup examinations have been completed (approximately
 fourth quarter, 1980).




                                  1247.0014
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 16 of 72



                                                                          14

                              Appendix II
                  Oral Tera~olo~.~ Study of FC-95 in Rats
                List of Principal Participating Personnel


         NAME                                   FUNCTION

         Edwin G. Gor~ner                       Study Director

         Elden G. Lamprecht                     Veterinar~ Pathologist

         Cathy E. Ludemann                      Coordinator-His to logy

         Gary C. Pecore                         Supervisor-Animal Care

         Loren O. Wiseth                        Technician




                                1247.0015
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 17 of 72
                                  A~pendix III

                          STATEMENT OF QUALITY ASSURANCE                    15




  STUDY NUMBER:     o68o~ooo8
  TITLE:            o~1   Teratolo~ Study of YC-95 in Rats



  Audits and/or inspections were performed by the Riker Quality Assurance
  Unit for the above titled stud~ and reported to the study director and
  to management as follows:


           Date Performed                        Date   Reported
           IB   July 1980                        21   July 1980
           28   July Ig80                        28   July IgB0
           15   December 1980                    ~7   December IgB0
           17   December 1980                    17   December 1980




                                     (~. E. Orterstrom
                                       Laboratory Quality Assurance
                                         Riker Laboratories, Inc.

                                         ,December 17r 1980
                                         Da~e




                                      1247.0016
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 18 of 72


                                                                                        16



                    Tes~ and/or Control Article Characterization
                                               for
                                              Lo’

      The identity strength, unlfo~ty, composition, purity or o~er per-
      tinent characterizations of ~!~e test and/or control substances have

      The method   of   syn~hesis   or   origin of the test and   control substances,
      including ~heir ~ ~ ~e me~d of bi~ssay (if applic~le) is
      do~ent~
                                    yes . ~     no

 3.   The s~abillt¥ of the test and/or control s.ubs~ane~s have been date!-,

The above information and doc~en~tion are locate~ in the sponsor’s re-
cords.



                                               Sponsor                          Date




                                            1247.0017
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 19 of 72



                                                                          17




                                        ,%~,~l~n dix V

                  Ora! Tera~ology St:ud¥ of FC-95 in Ra~s
                        Individual Body Weights




       Dose Group                         Study Day
       and Rat No.        3        6       9     12        15      20



        NO~:   i2~97   22~       261     2~9      ~06    ~45
        NeE    12~6:   216       238     240      2F?    315
        NOR    129~    212       232     2F1      214    302
        N~R    138~    224       25~     245      307    ~5      4~5

        NSR 12:0i8     1~"~..,   201     25~      246    ~,"
                                                         ....¢   _~:54.


        N@R 1303:6     2~5       228     222      284    ~22     48~
        NOR 13~4~      1~        28~:    .23~     26±    293     ~1

        NOR 1384.3     220       2~      .2~      295    348     426
        NOR 13044      28?       228     284      27~    296     259



       NeR 1~06~       180       288     ;247     257    289     342
       NSR 12~64 .188            211     ;258     256    289
       NSR 13880 179             194     258      228    256     321

         MERN    280  22;  24?   272   285                       388
       ~N. [~EV 16.7 17,6 28. e 28. b 24. 4




       NOrq PREGNHNI       ~N]M~L~

       NSR 13817       186       19~:    24~     21’?    22:4
       NSR 13842       188       209     260     247     255     272




                                          1247.0018
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 20 of 72


                                                                         18



                               Apl~en~ix V (Continued)
                  Oral Teratology Stay of FC-95 in Rats
                        Individua~ Body Weights (g)




         D~se Group                      Study Day
         and Rat No.     3        6       9     12      15    20


         OUR 13061      189      222     2~9    252    28i 347
         00~ 1300Z      I~       217     230    256    28~.




         00~   13022    2i2      24W     24~    26:8   ~Ii
         00R   1~02~    iSe      206     258    227’   245    2~5
         O~R   I~025"   2@~      2~7     251    268    2~F
         00R   1303:7   187’     214     229    25~    2F~    357
         00~   1304~,   193      216     22a:   259    289    36i
         00k   13048    186      285     226    236    248
         00R   13065    2@4      223     274.   263    2F~    304

         00R 130~7      218      23:4    222    268    278    322
         OeR 138~9      28~      228     262    262    283
         OeR 13e81      194      209     238    237    251    281

            MEaN     19~  223: 24~   257   277   ~43
         ~lRN. [>EV 11.8 1!.8 18.’~ 16. 2 18. 6 3:4.6




         NON PREGNNNI"

         00R 13~24      195      217     23~    230    242
         00R’13046      187      209     242    228    23:2   231
         00R 1384?      184      281     244    221    2~3    2~5
         Oe~ 1~049      21;      23F     24~    2be’251       266
         OeR 13868      216      2~2     236    2~9 258       261




                                        1247.0019
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 21 of 72



                                                                       19




                              Appendi:~ V (~ontinued)

                   Oral Teratolo~y Stuc~y of FC-95 in Rats
                         Indiv£dual Body Weights




        Dose   Group                    S~:udy
        and Rat No.       3       6      9       12     15      20




                            -. ¢_~._ 22::: 24~ 26:::   294     ZF3:
         57MN.    [.,E’,/ 2L4. ~ 16. 4 12. 6 1".’:. 2 17. 8 :-"3: e:




         NUN

         F’~R 1~e26      217     235    294      2~,2   252    261
         F’~k 1~0~2      218     237    252      248    254    262
         F’Sk 1~7’3      2~      231    25e      25e    244    25~
         F’~ 1~874       287     234    244      257    272    28~




                                       1247.0020
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 22 of 72



                                                                                          2O



                                       ~pp~ndix V (Con=lu~ed)

                    Oral Teratology $~udy of FC-95 in Rats
                          Individu~l Body Weights (g)




        Dose Group                                 Study Day
        and Rat No.                3        6       9     12             15       20




               MEHN               205      ’226     252       272       2:0/::    ]:7b
         E, I MN   E:,r--’,,,’   !E:. 8   ;Lb. 1   19. 7"   1~..~. 5   -.’4. 6   ~:1. 8




               PRESNMNi QNIM~L5

         ~!OR 1~05~:              18’.     205      247’      226       22:~.:    25-’:
         ~..!0R 1~076             192      21~:     22:6      254       278       27@
         Q0R 1~:07~               1~6      218      228       244       255       266




                                                   1247.0021
           Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 23 of 72



                                                                                                21




                                                    ~ppendix VI
                                    Oral Teratology Study .of FC-95 in Rats
                                    Individual Litter Data wi~h P~p Weights
¸7

     Dose Group
                      VIRE:LE FETU’5.EL;.  DEFI[.,      RESOR IMPLNN CORPRH
     and Rat No.                                        PTION TRTION LUTEH
                         t’l F   TFI’II~L FE] USES
                                                        SITES SITES

     0   mg/kg/day

     N~ 12996;          5      4’                                               4,9    5.1    4.7
     Ne~ 12997          4                                                       3.6    3.~    2:.5
     NSR 1299~          7      4     11                                         4. i   4.3:4.2
     N~R 12999          7      4     11                                         4.0    4.1 ~.~
                                                                                4.1    4.2    4.0
     NOR 130~
     NOR 13016          4      5                                                Z. 7   3.~    4.8
     NSR 13017        NOT    F~RE~N~N1
     NO~: 13018                                                                 4.5
     NOR 13019          6
                        4      8     12                                         4.7    4.8    4.~
     NOR 13028
     NOR 13036          5      5     10                                         4.~    4.3    ~.~
                        6      7                                                4.4    4. b   4.2
     NOR 13040
     NOR 13041          6   3    9                                              4.2    4. Z   4.~
     NOR 13042        NOT PREGNRN~
     NOR 13043          4   6   10                                              4.2    4.44.1
     NOR 13044          5
     NOR 13060                                                                  4.1    4.1    3.9
     NOR 13061          4                                                       4.2    4.3    4.1’
     NOR 1306~                                                                  4.1    ~.4
     NOR 13063          1      5      6                                         4.3    4.3    4.3
     NOR 13064          5      7     12                                         4.2
     NOR 13888          6      2      8                                         4.4    4.4    4.2


            MERN      5. 2    4. 9 18. 0      0.8          0.7    10.8   11.2   4.3
         STRN. DEV.   1. 7    2. 1 2. 3       0.0          0.9     2.5    2.7   0.4




                                                    1247.0022
      Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 24 of 72


                                                                                                   22




                                  Appendix VI (Continued)
                           Oral Teratolo~.~ Study of FC-95 in Ra~s
                           Individual Litter Data with Pu~ Weights



Dose Group
and Rat No.                                  RE-~OR I MPLBN COF..’PRR
                                             F’TION T8TION LUTE~
                                             SITE’_:. $1TE5

10 mg/kg/day
O@R 1~1                                                                 4. [i    4. 6         4. 5

                                                                        4. 2     4. 4         ,1[ 1
                                                                        4.2      4.2          ,t. 0
O@R                                                                     4.3:     4.2:         ,1.:’.’;
O@R 13~21                                                               4. ,I    4. 4         d. 4
0@~ 13~22
00R 13~2~:
00~ 1~
O~R 1~25                                                                4.4  4. b4.,1
00R 1~0~7                                                               4.2:4.4   4.~
00R 1~@~5                                                               4.5 4-.~.4.4
O~R

00R 12~48                                                               4.2      4.31

00R 13~65                                                               4.3:     0.0          4.3
00R 13~66                                                               4. G     4.2
O~R 1~67                                                                4.6      4.~:         4.5
00R
                                                                        E:. U,   3:. 2:       3.7
                                                                        4.1      ~1’~. ~i.*   4.1

     MEAN      3.8   3.~    7.7     0..~        0.4     8. I     ~ ~=   4. 3:
  5TAN. DEV.   2.8   2.6    4.3     8. O        8.6     4.3      3.1




                                           1247.0023
         Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 25 of 72

                                                                                                              23




                                                Appendix Vl (Continued)
                                        Ora! Teratology S~udy of FC-95 in Rats
                                        Individual Litter Data wi~h Pup Weights



Dose Group
and Rat No.




                       3:          3       6         e             ~.:     9       9,    4.6      4. c:    4.4
                       [-~         3    I-’:"        0             0      12     .12     4. 3     4. 4     4. e
                       5           7    12           e             0      12      12     3. ~     4. ~     ~. 8
                      ¯ 5  4    9                    8             0       9       8     3.~:     4.1      2.5
                        4  7   11                    e             e      11      12     3. 9     4. ~2~   3:. ~
                     NOT PREGNHN]
                        ~: 2:  1t                    0             2      13      10     4.   0   4: I     ~:. 8
F’OF.I
P 0 F.’. "1302::’:
P OF..’                4           2:    7           0             0       ?      10     -1. ~    5.2      4.3
                       4           9    1~:          e             1      14      14     4. 5     4. ~,    4. 5
                       5           5    10           ~             0      18      10     4. 4     4. 7     4. 2
p H ~.’. :L3:050       4           5     9           0             1      18       9     4.~      4.2      3.9
                       4     .      7   11           8             2      13      12     4. 2:    4. ~     4. 2
                     NU]         PRE~3NHN]-
                       9            5   14           8             0      14      14     3. 6     3;. F    3. 5
                       4            6   10           8             0      10      11     4. 2     4. ~:    4. 1
POF:                   5            8   13           0             2      15      14     4. 2     4. 2     4. 2
POP, 1307Z             2:           6    9           0             1      10       9     4.4      4.7      4.3
                       5            4    9           O             O       9       9     4.3:     4.4      4.~
         l..Lm ~.    NO~         F’~E~N~NT
PeF: 13874           NOT         PREGN~N]
PbF.’ 13882          NOT         F’REGNHNI

          HERN       5. 8         5. 5 10. 5       O. ~i.~        O. ?   11. 2   11. 1   4. 2
    STRN. DEV.       1.9          2.0   2.2        0.8            1.0     2.2     2.0    0.2:




                                                             1247.0024
     Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 26 of 72



                                                                                                       24




                                      Appendix VI (Concluded)
                               Oral Teratology Study of FC-95 in Rats
                               Xndividual I~Ltter Da~a wi~h Pup Weights



Dose Group       VIAE:LE FEIUE.E5 bEAD                                        MEHN FEILIE. 14i ~.,
and Rat No.        [’|  F 10TBL FETUE.EE.                                     ~VG     H      P



1 mg/kg/day
                                                                               4.4      4.5       4.4
¢:eF: 13~Z~12       5    6     li         ~                                    4.1      4. t      ,:~. G’,
                                                      ~3       9      11       4.4      4.4       4.2:
                                                      C~      12      13:      3. 4     3:. &:     ’’:.
                                                      0       1~       9.      2:. 8    2:. ~:
                                                                               4.~      _3:.9     4.1
                                                                               3.8      ,t. 3:
                                                                               4.5      4.6       4.5
                                                                               5.0      5.1       4.9
                                                      1       11      11       4.6      4.. 7"    4.4.
                                                      0       12      12       4,.2~    4.4
                                                      1       12      12       4. "<    4. 2      4.
                                                      1       13      11
Q C~ ~’. 13~57      4   5    9           @            1       1~      12       2.9.     2.., ~:   i,~.
Q~4R 13~5~:      NOT, PREGNHNT
Q£~F~ 13:859       6     4’    18        8            ~       1~      11       4.1      4,3       2<8
Q~4R 13~75         6   4   1B            8            ~3      10      11       4.’2     4,2       4,~
QSk I~876        NOT PREGNHNT
                                                      1        9        ’=’    4.4      4.4       4.4
                                                      0       10      l~’i     4. 6     4. ~      4. 4
Q~R 13~79        NO] PREGNANT
Q~’. 13~83         4 1t    15            ~                    15      15       4.   I   4. 2      4. £4

                                                    0. 4     10. 6   10. 9     4. 2
   S]~N. DEV.    1. 7   2. 1   2. 8     ~. 2        ~’~. 8    2.7     2.6      0.4




                                               1247.0025
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 27 of 72




DISTR!BUTION LIST

K. L. Ebbens ÷ J. D. Henderson ÷ G. R. Steffen ÷ M. T. Case
E. G. Gortner (original ~1)
F. Keller (QA file)
E. G. Lamprecht


R. A. Nelson ÷ E. L. Mutsch ~ R. E. Ober




                                  1247.0026
 Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 28 of 72



CC;   M. T. Case                         E.L. Mu~sch ~ R. A. Nelson ~ R. E. Ober
      E. G. Gor~ner (original +
                                         ~~rlson              ¯
      F. Keller (QA File)
      E. G. L~rech~                      C.R. ~effen + J- D. Henderson ~ K. L. ~bens
                      Amen~nent to the F£nal Repor~ of the Oral
                          Terstolo~y Study of FC-95 in Rats

                             Experiment No.:     0680TR0008
                                   Issued= 12/18/80




Please add the amended summary, the amended table 5,      and the amendment to the
results and discussion sections to the above report.       The s~udy conclusions were
changed by this.amen~ment to ~he report.




E. G. Gor~ner                 ° Date--       E. G. Lamprecht, DVM, PhD       Date
Senior Research Technologis~                 Research Veterinary Pathologist
Animal Teratolog~ R~produc~ion




M. T. Case, DVM, PhD              Date
~anager, Pathology-Toxicology
Safety Evaluation Laboratory




                                         1247.0027
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 29 of 72




     Amended Summary   (p,   1) to the Oral Teratology S~ud¥ of FC-95 in Rats
                              Experiment No.   0680TR0008


Oral a~Lnis~xarion of FC-95 at doses of 10, S and 1 m~/kg/day ~o’pregnant
Spra~ue-Dawley" ra~s during days 6 T~rough 15 of ges~ation (perio~ of
organogenesis) was not


FC-95 ad~Inlstratlon was maternally toxic only ~o ~he 10 mg/kg/~y group° A~
gestation days ~2 ~hrough 20 the maternal body wei~ht~ of ~he high dose fenales
were signlf£can~ly lower than ~he controls, FC-95 was not maternall~ ~oxic to
the 5 and I mg/kg/day groups.
FC-95 was not ~ryo~oxic and did not affect ~he ovaries or reproductive T-rac~
contents of nhe ~-m-. The compound d~d no~ produce ~n increase in the number
or proportio~ of fe~al skeleton variations,




                                      1247.0028
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 30 of 72
                                                                                   27



           Amendment "t~ 1~he ~esu11;s and Discussion Sections   (p.. 3-5)
                 of ~he Oral Teratolo~ S~u~y of FC-95 in Rats


                           ’Exper~aent No. 0680TR0008
           (This amendment addresses ~he last two paragraphs of the
              results section and ~he entire ~Lscusslon section. )


FC-95 was labeled a teratogen of t’~e lens because apparent lens abnormalities
were observed at ~he 10, 5 and I mg/kg/day dose levels. Based on subsequent
studies, particularly Riker Experiment No. 0681TR0362, the interpretations of
these observations have been extensively mo~Lfied. The lens findings observed
under ~he dissecting microscope are now known ~o be either freehand sectioning
artifacts or a normal area of lens; cell degeneration." The fetal rat lens
findings were incorrectly interpreted as a teratogenlc change in this stU~o
The gross finding of a lens cleft was an artifact crea~ed by freehand
sectioning. It represents a separation between the _-m~r¥onal nucleus lens
cells and the lens epithelium. The gross fln~ing of a lens dark streak was a
normal observation of the embryonal nucleus. The -~r~onal nucleus is an area
of normal lens cell degeneration in the gestation ~a¥ 20 fetus.
The gross appearance of the rat   lens at day 20 of gestation is   determined by
the region of the lens which is transected by freehand sectioning. In a
subsequent stud> (Riker Experiment No. ~681TR0362) the compound-related
occurence of the lens findings could not be repeated when the fe%uses were
coded before freehand sectioning and gross evaluation.- The range of gross lens
observations and the ~ifferanoes among the dose group incidences were due to
the manner and frequency in which the lens cleft artifact was created by
freehand sectioning and T-~e limitations inherent in visualizing the embr~onal
nucleus ~
~n summary, FC-95 in utero exposed fetuses did no~ have compound-related
changes in their lenses.




                                    1247.0029
      Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 31 of 72
                                                                                         28




                                      Amended Table ~ (p- 10

                          Oral Terstolo~, b’~u~, of FC-95 £n ~t~
                          ~d ~rc~ of :Fetuses wi~ Inte~al Findln~s



                           ¯.        0            10               5            1
Internal Fin~ ~                 .mg/kg/day     m~/’k~/day      m~/kg/day   n~/k g/da~,

Lens findinga~                    1 (2)         14 (35)~         4 (7)       2 (3)
Thoracic cavity full              ---            1 (3)           ---        "---
  of blood
Enlarged a~ria                    I (2)          ---   , ......
Enlarged renal pelvis             3 (5)          ......        3 (5)
Abdominal cavity full             4 (7)          2 (5)   5 (9) 2 (3)
  of blood
No. of Fetuses Examined          61




 The lens findings observed under the ~Lssectlng microscope were either
 freehand sectioning artifacts or a no~nal area of lens cell degeneration
 Significantly higher than the control (chl-square with Yates correction
 p < 0.05)
 ( ) -percent of ~otal examined




                                             1247.0030
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 32 of 72




DISTRT~UTION LIST


K. L0 Ebbens
E0 G. GorTmer (original ÷
F. D. Griffith ~ F. A. Ubel
F. Keller (QA File)
E. Go Lamprech~

R. Eo Ober + R. A. Nelson ~ Eo L°
Wo H. Pearlson
G° R° S~effen ~ J. D. Henderson ~ M. T. Case
W. C. McCormick




                                    1247.0031
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 33 of 72



                STATEMENT 0F QUALITY ASSURANCE

     STUDY NU~ER:    Amendment   to 0680TR0008
     TITLE:      Amendment to the Final Report of the Oral Teratology
                   Study o~ FC-~5 in Ra~s

     Audits and/or inspections were performed by the Riker
     Compliance Audit unit for the above titled sSudyp and
     reported to the s~udT director and $o manaEement as
     follows:

          Date Performed             Date Reported


          July 16 and 19,1982       July 21, 1982
          July 22, 1982             July 23, 1982




                                    Comp I ia-n~e" AudLt
                                    Riker Laboratories, Inc.




                              1247.0032
     Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 34 of 72




-j

,!



      DISTRIBUTION LIST

      K. L. Ehbens -~ J. D. Henderson ~ G. R. Steffen ~ M. T. Case
      E. G. Gor~nez (original ÷i)
     P. Keller (QA file)




     R. A. Nelson ÷ E. L. Mu~h ÷ R. E. Cber




                                       1247.0033
     Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 35 of 72

                                                                               00162




                        Oral Teratology Study of FM-3422 in Rats




-   Experiment No. :                                0680TR0010



    Conducted At:-                                  Safety Evaluation Laboratory
                                                    Riker Laboratories, Inc.
                                                    St. Paul, Minnesota

    Incl_usive Dosing_Period:                       August 19 to September 4, 1980



    Study Director:                                 E. G. Gortner




    E. G. Gortner                    Date           E. G. Lamprecht, DVM, PhD         Date
    Senior Research Technologist                    Research Veterinary Pathologist
    Animal Reproduction-Teratology
    Study Director




    ~. T. Case, DVM, PhD             Date
    Manager, Pathology-Toxicology
    Safety Evaluation Laboratory




                                                                                      3MA00011419
                                            1249.0001
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 36 of 72




Sun~ary
Oral administration of FM-3422 at 75, 37.5 and 25 mg/kg/day to pregnant
Sprague-Dawley rats during days 6 throuqh 15 of gestation (period of
organogenesis) was terato~enic to rat fetuses. Teratogenic changes
included a developmental eye abnormality, cleft palate, blood in the kidney
parenchyma and sternebrae malformations. The developmental eye abnormality
appeared to be an arrest in development of the primary lens fibers forming
the embryonal lens nucleus followed by secondary aberrations of the
secondary lens fibers of the fetal nucleus. The proportions of fetuses
with the lens changes were si~nlficantly higher in all FM-3422 groups than
in the control group. Cleft palates were produced in the 75 and 37.5
mg/kg/day groups. All three groups receiving compound had fetuses with
blood in the kidney parenchyma. The sternebrae changes, althouqh normally
considered skeleton aberrations, were viewed as compound-related
malformations because of their severity. FM-3422 also produced an increase
in other fetal skeleton aberrations.

FM-3422 was not embryotoxic and did not affect the ovaries or reproductive
tract contents of the dams.

FM-3422 was maternally toxic to the 75 and 37.5 m~ikg/day dose animals in
reducing their group mean body weight gain durin~ the dosinq interval.
Toxic clinical signs and deaths occurred in only the 75 mg/kg/day dose
group.




                                                                              3MA00011420
                                   1249.0002
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 37 of 72




Introduction

This teratology study ~ in rats was conducted to evaluate the embryotoxic
and teratouenic effects of orally administered FM-3422. The study was
sponsored by 3M Commercial Chemical Division, St. Paul, Minnesota and was
conducted by the-Safety Evaluation Laboratory, Riker Laboratories, Inc.,
St. Paul, Minnesota. Two sets of compound administration groups were dosed
between August 19 and september 4, 1980. The protocol and list of the
principal participants and supervisory personnel can be found in Append~des
I and II respectively.

All portions of this study were conducted according to the Good Laboratory
Practice (GLP) regulations and the Safety Evaluation Laboratory Standard
Operating Procedures (see Appendix III for Quality Assurance Unit
statment). The storage location for specimens, raw data and a copy of_the
final report is maintained in the Safety Evaluation Laboratory’s record
archives.                            ~                            _.

Methods

Time mated Sprague Dawley derived rats were obtained from Charles River-
Breeding Laboratory and assigned ca~es according to a computer-generated
random numbers table. The rats were then divided into four _~roups of 22-
animals weighing 140 to 240 grams. The rats were housed individually in
hanging stainless steel cages with wire mesh fl~ors and fronts in a
temperature and humidity controlled room. Food~ and water were available
ad libitum. The lights were on a 12 hour light/dark cycle.

The animals were observed daily from day 3 throuuh day 20 of gestation for
abnormal clinical signs. Body weights were recorded on days 3, 6, 9, !2,
15 and 20 of gestation and the rats dosed accordingly using a constant dose
volume of 5 ml/kg of body weight. The four groups were dosed with FM-3422
(Lot 784) suspended daily in corn oil at 0, 75, 37-5 or 25 m~/kg/day.
FM-3422 was administered daily by oral intubation with a syringe equipped
with a ball-tipped intubation needle to the rats on days 6 through 15
gestation (day 0 indicated by sperm-posltive vaqinal smear). FM-3422
analytical characterization (see Appendix IV) was provided by 3M Commercial
Chemical Division, St. Paul, Minnesota.

All surviving animals were sacrificed on day 20 by cervical dislocation and
the ovaries and uterus, including its contents, were examined immediately
to determine the followin~: number of corpora lutea, number of viable
fetuses, nu,~her of resorption sites, pup weights and sex, and any ~ross
fetal abnormalities. Approximately one-third of the fetuses were fixed in
Bouin’s solution for subsequent free-hand sectioning by the Wilson
technique to determine visceral abnormalities. The remaining fetuses were
preserved in alcohol for clearing and staining of the skeleton with
alizarin red to detect skeletal abnormalities. Selected free-hand sections
were processed for histological evaluation.

a
~ Riker Experiment No. 0680TR0010
-- Purina Laboratory Chow, Ralston Purina Company, St. Louis, MO




                                                                              3MA00011421
                                    1249.0003
 Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 38 of 72




Results and Discussion

FM-3422 was maternally toxic to the hiqh and mid dose groups (75 and 37.5
mq/kq/day) in reducing their group mean body weight qain during the dosing
interval o All groups had lower mean weight gain than the controls at all
weighinqs durinq the dosing interval of days 6 through 15 of gestation
(Table I). In the case of the high dose group at gestation days 9, 12 and
15 and in the case of the mid dose group at gestation days 9 and 15, the
group mean weight gains were significantly lower than the mean weiqht gains
of the control group (0 mg/kg/day). The lower mean weight gains of the
high and mid dose groups during the dosing interval were responsible for
their significantly lower mean body weights between the end of dosin~ and
the termination of the study (Appendix V)~. The-mean body weiqhts and mean
weight gains of the low dose group (25 mg/kg/day) were not significantly
different from the control.

Abnormal clinical signs were observed and d6aths occurred only in the high
dose ~roup. Three rats in the high dose group.died. One rat died without
clinical signs. Two of the rats that died p~us one-survivin~ rat had
abnormal compound-related clinical signs which included some of the
following: thin, lethargic, a~afi-c, blood i~ stool~ urinary incontinance
and bloody nares- The onset of abnormal clinical signs was on day 11 but
the signs disapgeared in the survivinu rat by-day 19 of gestation. The
remaining ~8 high dose rats and the mid and low dose rats did not have
abnormal compound-related clinical signs.

The compound was not embryotoxic and did not affect the ovaries or
reproductive tract contents of the dams. The mean number of male, female,
total and dead fetuses, the mean n%imber of resorption s~tes, implantation
sites and corpora lutea of the three FM-3422 dose groups were not
significantly different from the control .(Table 2, Appendix VI).

FM-3422 was not fetal toxic. However, the combination of reduced maternal
body weight gain (Table I) plus higher numbers of fetuses in the treatment
groups than the control group (Table 2 Appendix VI) resulted in mean fetus
weights of all FM-3422 groups which were significantly lower than the
control mean fetus weight. The reduced mean fetus weights were not
associated with an increase in runting or other gross fetus findinus (Table
3).
FM-3422 administration resulted in malformations in fetal sternebrae. The
changes, althouuh normally considered skeleton aberrations, were
interpreted as compound-related malformations because of their severity.
The severity and often the incidence of sternebrae malformations were
greater in the three treatment groups than the control group. These
malformations included the fcllowin~: sternebrae asymmetrical, sternebrae
b~partite, sternebrae scrambled, sternebrae enlarged, sternebrae missing
and sternebrae misshaDen (Table 4). All three FM--3422 dose groups had
si~ificantly hi~her proportions of fetuses with sternebrae asymmetrical
than the control group. In addition, the high dose ~roup had a




                                                                              3MA00011422
                                    1249.0004
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 39 of 72
                                                                            00_166

                                                                            4.



significantly higher proportion of fetuses with bipartite sternebrae than
the control group.

An increase in other skeleton aberrations also occurred as the result of
FM-3422 administration. These skeleton aberrations included
nonossification changes of the cranial bones and sternebrae plus other
sternebrae and rib changes (Table 4). The high dose group had
significantly higher proportions of fetuses with all of these skeleton
changes than the ~ntrol g[_oup. The mid and low dose groups had
significantly_higher proportions of fetuses with some of these changes than
the control group; notably nonossification of the cranial bones, sternebrae
missing and 13 ribs spurred. The skeleton aberrations found are generally
considered minor bu~ they are of appreciable significance in this study
with FM-3422 because of the high proportion of fetuses with the
abnormalities.

The-control-grcu~ had a higher proportion of fetuses with one or two bodies
of the vertebrae bipartite than the three treatment groups (Table 4). This
difference was S~gnificant in all instances except for the finding of one
body of the vertebrae bipartite in the low dose group.

FM-3422 administration produced the teratogenic effect of cleft palate in
the high and mid dose groups and blood in the kidney parenchyma in all
three dose groups. The proportions of fetuses with cleft palate and blood
in the kidney parenchyma were sigificantly higher in the high dose group
than in the control group (Table 5)- No cleft palates were present in
control and low dose fetuses examined.

FM-3422 was teratoqenic to the eye of the rat at all dose levels
administered in this study. The terato~enic effect was a developmental eye
abnormality which appeared to be an arrest in development of the primary
lens fibers forming the embryonal lens nucleus, followed by secondary
aberrations of the secondary lens fibers of the fetal nucleus. All eye
abnormalities were localized to the area of the embryonal lens nucleus
although a variety of morphological appearances were present within that
location. The range of morphological appearances as observed under the
dissecting microscope varied from a slight discoloration running through
the lens to a discoloration of part of the lens and the presence of a cleft
beneath the lens epithelium (Table 5). Histologically the discolorations
were due to the presence of lens vesicle remnants forming clefts or
surrounding the lens nucleus. Also contributing to the discolorations were
primary lens fibers which appeared to have not e!ongated and the possible
presence of degenerated epitrlchial cells. Secondary lens fiber
development progressed normally except immediately surrounding the abnormal
embryonal nucleus. Prominant secondary aberrations of secondary lens
fibers include V-shaped clefts between the embryonal nucleus and lens
epithelium and lens vesicle remnants surrounding the nucleus.

Th~ proportion of fetuses with the lens abnormality in one or both lenses
was significantly higher in all groups than in the control group (Table 5).




                                                                                 3MA00011423
                                   1249.0005
 Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 40 of 72
                                                                               00167




 No lens abnormalities occurred in the control group. A no-effect dose
 level for the teratogenic abnormalit~ was not established in this study.

 Further Discussion on Lens Embryology

 Lens structural and functional requirements are met durinu embryonic
 development by the differentiation of highly specialized populations of
 cells from undifferentiated procursers and by the coordinated morphogenesis
-of the resulting tissues. Both processes are controlled to a remarkable
 extent by interactions which occur among emerging tissues. Each tissue of
 the eye is brought to its final state of differentiation, its cell
 population, size and its definitive geometry, not only by intrinsic
 processes, but also by extrinsic influences exerted by neighboring
 tissues--.

The embryonal origin of the lens is undifferentiated ectoderm. The tip of
the optic vesicle, presumably the neural retina, plays the final role in
inducing lens from overlying ectoderm and in aligning the lens precisely
with the rest of the eye. Additional action of tissues derived from
endoderm (foregut) and mesoderm [heart) on the same target tissue decreases
the probability that lens formation would be aborted by accidents durinu
the early phases of induction. While the nature of the inductive influence
remains unknown, there are indications that substances may be transferred
from the presumptive neural retina to the overlying ectoderm during
induction. A prolonged period of inductive interaction not only increases
the probability that lens induction will occur successfully in the face of
interference, but provides a mechanism for continuously adjusting2the size,
shape, position and orientation of the lens to that of the retina--.

During the early stages of the inductive process, the ectodermal cells
immediately overlying the tip of the optic vesicle elongate perpendicularly
to the body surface to form a thickened disc (lens placode). The change in
cell shape is accomplished without change in cell volume. The number of
cells, however, continues to increase during this period. Toward the end
of.lens placode formation, acidophillc fibrils appear in the apices of the
lens placode cells. At about this time, the placode invauinates to form
the lens cup. This invagination is independent of the concomitant
invagination of the underlying optic vesicle, and is probably due to forces
operating within the lens ectoderm. As the lens cup deepens, its opening
(lens pore) becomes progressively constricted until its lips meet and fuse,
cutting off the lens vesicle internally and re-establishing continuity in
the overlying ectoderm. Closure of the lens pore is attended by, and
possibly accomplished by, a local and temporary restricted wave of cell
death. Following closure of the lens pore, the cells at the back of the
lens vesicle continue to elongate, under the influence of the neural
retina, to.form the lens fibers. As the fibers grow the cavity of the lens
vesicle is obliterated. The lens cells toward the ectoderm, which do not
elongate further, form the lens epitheliumm.

The cuboidal lens epithelial cells which face the cornea continue to grow




                                                                               3MA00011424
                                    1249.0006
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 41 of 72
                                                                              00168



after the lens vesicle forms. As the cells rotate through the equator
region, they take their places on the surface of the ~rowing fiber mass.
These cells differentiate into secondary lens fibers at the equator and
elongate rapidly toward the poles of the lens where they meet with other
fibers in planes of junction called sutures. As secondary fibers ~row
their nuclei become positioned at about the center of the fibers and form a
convex lens bow outward. Since the newer fibers are always deposited
superficially, the oldest fibers in the lens come to lie centrally and are
referred to collectively as the lens nucleus. With time the lens cell
nuclei in this region become pycnotic and finally disappear. The cell
fibers, however, are not broken down and removed but remain in place. Thus
the size and shape of the lens are contr~lled by factors which control the
~umb~f, ~Me ~d shape of the lens ~l~s~

The teratogenic lens effect of FM-3422 probably occurred durin~ the portion
of organogenesls between differentiation of lens tissue from ectoderm and
the formation of secondary lens fibers surrounding the embryonal lens -
nucleus. The ~xact time of the teratogenic insult and the morphogenesis of
the abnormality were not determined in the study. The developmental lens
abnormality appears to be unique because it has not been described as a
compound-related abnormality . A similar-appearing structural lens
abnormality has been reported to ~ccur spontaneously in rat fetuses but
with a very low incidence of ~.2% . The abnormality resembles the Fraser
developmental lens abnormality ~f a mutant mouse strain which results from
degenerative primary lens cells-.




                                                                               3MA00011425
                                    1249.0007
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 42 of 72
                                                                00169




 References

 i.   Coulombre AJ, Coulombre JL: Abnormal Organoge_nesis of the Eye,
      in Wilson J, Fraser FC (eds): Handbook of Teratology_ 2:Mechanisms
      and Pathogenesis. New York, Plenum Press, 1977, pp 329-341.

      Coulombre AJ: The Eye, in DeHaan RL, U~sprung_H (eds):
      Organo@enesis. New York, Holt Rinehart &nd Winston, 1965, pp 227-232.

 3.   Mann I: Development Abnormalities of the Eye, 2nd ed.   Philadelphia,
      JB Lippincott Co., 1957.

 4.   W~isse I, Niggeschulze A, Stotzer H: Spont_anedus congenital cataracts
      in rats, mice and rabbits. Archiv Fuer Toxikologie 32: pp 199-207, 1974.

      Hamai Y, Kuwabara T: Early cytologic changes of Fraser cataract.
      An electron microscopic study. Investigative Ophthalmology 14 (7):
      pp 517-527, 1975.




                                                                              3MA00011426
                                   1249.0008
 Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 43 of 72
                                                                                     00170
                                                                                     8.




                                           .Table i

                     ~ Oral Teratology Study of FM-3422 in Rats
            Mean Body Weight G~ins of Pregnant Rats Between Weighings
                              with Standard Deviations




Dose                                                       Gestation Day
Group                                                  9    12    15     20


0 mg/kg/day "          -      MEAN       "-" ’:"
                                         ~.,..,     17      26
                      5THN. E)EV       5. 5        ,’. 5   5.

75 mg/k g!day              MERN      30     ~     e-~a  .;,__a 69
                      STRN. [:,EV 14. 2 14. 6 19. 8 17. 0 15. I



25 mg/kg/day                  P1ESN     27       11         2El     22     ,v Z-’:
                      STSN.    [:,EV i!. 9 "t._.5 3:       8. ’9   5. 4 it. 6



a_ Significantly lower than the control (Dunnett’s t test p < 0.05)




                                                                                          3MA00011427
                                         1249.0009
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 44 of 72
                                                                00171




                 Z




                                               o




                                                                   3MA00011428
                              1249.0010
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 45 of 72
                                                                      00172
                                                                     i0.




                              Table 3

             Oral Teratology Study of FM-3422 in Rats
              Number of Fetuses with Gross Findingsa




                               0              75          37.5         25
Finding
                           mg/kg/day       mg/kg/day    mg/kg/day   m@/kg/day-

Total Fetuses Examined         161               167       195         213.
Runted                         ---                 2                       2
Umbilical hernia                 1               ......                    2
Total Normal Fetuses           160               165       195-        209
Total Abnormal Fetuses           1                 2         0



a Treatment groups were not significantly different from control

  (Chi-square p < 0.05)




                                                                               3MA00011429
                                     1249.0011
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 46 of 72
                                                                                         00173
                                                                                    11.




                                    Table 4

                  Oral TeratologY Study of FM-3422 in Rats
            Number and Percent of Fetuses with Skeleton Findings



                                  0              75                37.5               25
Skeleton Findin~              mg/k~/day       mg/kg/da~          mg/kg/day         mg/kg!day
Fontanelle not closed          27   (24)       26    (22)         25     .(is)      28     (19)
Holes in parietal               1   (1)-        1    (i).
Parietal scalloped              1   (I)
Frontal nonossified            21   (19)       62    (53)£         70    (51)a      75     (50)£
Parietal nonossi lied          21   (19)       62    (53)--a -     70    (51)a-     74     (50)a
Tnterparietal nonossified -    14   (12)       54    (47)a_        46    (33)~-     59     (40)a-
Occipital nonossified                            1   (1)
Sternebrae noncssi fied        80   (71)      I00    (86)-a       102    (74)      iii     (75)
Sternebrae asymmetrical        i0   (9)        -42   (36) a      _ 34    (25)a      36     (24)a-
Sternebrae bipartite            2   (2)         37   (32)£          6    (4)         5     (3)
Ste rnebrae scrambled                                                    (i)
Sternebrae enlarged                              I   (i)
Sternebrae ntis shapen                                              1    (i)
One sternebrae missing         23   (20)       32    (28)          31    (22)       33     (22)
Two sternebrae missing          2   (2)        16    (14)a_         9    (7)        16     (II)~
Three sternebrae missing                        1    (i)
One body vertebrae missing                      1
13 ribs -                       1   (i)         3    (3)            3    (2)         5     (3)
13 ribs spurred                 3   (3)        32    (28)_a        2S    (20) a_     9     (6)
Wavy ribs                       5   (4)         8    (7)            4    (3)         2     (i)
Protrusion on ribs             8    (7)        12    (10)           5    (4)         7     (5)
One body of the vertebrae     29    (26)       15    (13)b--       21    (15)b      30 "   (20)
  bipartite
Two bodies of the vertebrae   17    (15)                            5    (4)k        3     (2)b--
  bipartite
Three bodies of the vertebrae                                       I     (i)        2     (i)
  bipartite
Four bodies of t~e vertebrae                                                         1     (I)
  bipartite
Five bodies of the vertebrae                                                         i     (I)
  bipartite
Total Normal Fetuses            9   (8)          2   (2)            6"   (4)         7     (5)_
Total Abnormal Fetuses        104   (92)      114    (98)         132     (96)     142     (95)
Total Fetuses Examined        113             116                 138              149

a ~
~ Significantly higher than the control (Chi-square p ~ 0.05)
-- Significantly lower than the control (Chi-square p < 0.05)
 ( ) = percent of total examined




                                                                                            3MA00011430
                                     1249.0012
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 47 of 72

                                                                                         00174
                                                                                   12.




                                 Table 5

                  Oral_Teratology Study of FM-3422 in Rats
           N~umber and Percent of Fetuses with Internal Findings




Internal Finding                  0                75            37.5           25
                              mgikg/day         mg/kg/day      mg/kg!day     mg/kg/day

Fetuses with eye abnormalities     0             35   (69)a     29   (51)a    27     (42)~
   Discoloration running.thr~ngh                 ’~   (1-3)      2   (4)       l         (2)
     the lensof one eye-
   Discoloration running through-                                              l     (2)
     the lens of both eyes
   Discoloration running-1/2 to                  16   (31)a-   13    (23)a    l~     (16)~
     3/4 throug£ t~e lens-of -
     one eye
  Discoloration running 1/2 to                    5   (I0)      1    (2)             (8)
     3/4 through the lens of
     both eyes
  Discoloration in back of lens                                                      (3)
  Bubble on outside of lens and                   1   (2)
     discoloration running through
     the lens of one eye
  Cleft in the lens and discoloration             5   (i0)      7    (12)~    4      (6)
     running through the lens of
     one eye
  Cleft in the lens and discoloration                           1    (2)
     running through the lens of
     both eyes
  Bubble on outside of lens                                     1    (2)      1      (2)
     cleft in the lens of one eye
  Cleft in the lens of one eye                    1   (2)       5    (9)      3      (5)
  Open space in the rear of the                                               1      (2)
     lens of one eye
  Small eyes                                      1   (2)
Cleft palate                                      7   (14)~
Enlarged atriums
Enlarged renal pelvis area in      5 (10)         1   (2)
  the kidney
Blood in the kidney                             ii    (22)a     3    (5)
  parenchyma
Abdominal cavity full of blood     1 (2)          ~   C6)                     1      (2)
Total Normal Fetuses             42    (87.5)    8    (16)     25    (44)    32      (50)
Total Abnormal Fetuses            6    (12.5)   43    (84)     32    (56)    32      (50)
Total Fetuses Examined           48             51             57            64
a Significantly different from the control (Chi-square p< 0.05)




                                                                                          3MA00011431
                                      1249.0013
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 48 of 72




       Experiment No. :                            0680TR0010


       Conducted At:                               SafeLy Evaluation Laboratory
                                                   Riker Laboratories, Inc.
                                                   St. Paul, Minnesota
       Inclusive Dosing Period:                    August 19 to September 4, 1980


       Study Director:




       ~-. G. Go~.n~r                    Date      E. G. L~mprecht, DVM, PhD        Date
       Senior Research Technologist                Research Vet~rin-~ry Pathologist
       Animal Reproducnion-Teratology
       Study Dir=c~or




       Manager, Pathology-Toxi=ology
       Safety Evaluation Laboratory




                                                                     077924


                                                                             3MA00326722
                                       1251.0001
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 49 of 72




        Oral administration of F~-3422 at ?5, 37.5 and 25 mq/kg/day tc
        Sprac~ue-Dawley rats durin9 days 6 th~ouuh 15 of ues~a~ion (period
        or~nogenes~s) wa~ t~ra~ouenic ~o rat fetuses. Teratogenic chan~es
        included a developmental eye abnormality, clef~ palate, ~lood in ~he kA~ne~
        parench~ ~d sternebrae ~Iform~tions. The d~velo~ntal eye abnor~li~y
        appeared to ~ ~ ~rest in develo~ent of the Dr~ lens fibers fo~ino
        the ~nal lan~ nucleus followed by ~econ~a~ ~rratlons of the
        secondary lens fibers of the fetal nucleus. The pro~rtions of fenuses
        with ~e lens changes were si~ificantly higher in all FM-3422 ~oups
        in the control group. Cleft palates were produced ~ the 75 and 37.5
        mg/kg/day groups. ~I three ~oups receiving com~und had fetuses with
        b1~d ~n the ki~ey parench~. The 8te~ebrae chanqes, althouuh no~ally
        considered skeleton ~rrations, were viewed as commune-related
        malfo~ations ~=a~e of the~ severity. F~3422 also ~roduced an increase
        ~n other f~tal skeletoo

        FH-3422 was not embzyo~oxic and did not affeut   ~:he   ~arles or reproductive
        tract contents of the dam~-

        FH-3422 was maternally toxic to the 75 and 37.5 mq/k~/dey dose animals in
        re~ucin~ their group mean body welqht oaln durln~ the doslno interval.
        Toxic clinical s~gns and ~eaths occurred in ~17 the 75 mq/k~/dsy dose




                                                                           10 077925

                                                                                   3MA00326723
                                    1251.0002
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 50 of 72




        significantly higher proportion of fetuses wi~h bipartite sternebrae than
        the control ~roupo

        An increa=e in other skeleton aberrations also occurred as the result of
        FM-3422 a~inistration. These skeleton aberrations include~
        nonossification chanoes of the cranial bones and sternebrae plus other
        s~ernebrae and rib changes (Table 4]. The high dose oroup had
        significantly hi~her proportions of fetuses with all of these skeleton
        changes than the control ~roup. The mid and l~w dose wrouDs had
        siunifica~tly higher proportions of fetuses with some of these chanues than
        the control ~roup; notably no~0ssiflcation of the cranial bones, sternebrae
        missin~ and 13 ribs spurred. ~ne skeleton aberrat£ons foun~ are oenerally
        considered minor bu~ they are of apprscla~is si~nlficance in this study
        w~nh FM-3422 because of the high proportion of fetuses with the
        abnormalities.

        The control group had a h£gher propo~tlon of fetuses with one or two bodies
        of the vertebrae bipartite than the three ~reatmant crroups (Table 4). This
        ~%fference was slqnlfi=an~ in all instances except for the flndino of one
        body of the vertebrae bipartite in the low dose croup.

        FH-3422 a~ministretlon produced ~he teratoqenic effect of cleft pala~e in
        the high and m~d dose .~roups and blood in the kidney parsnchyma in all
        three dose groups. The propo~tlons of fetuses with cleft palate and blood
        in ~he ki~ney parenuhyma were si~ificantly higher in the high dose ~roup
        t~an in the c0n~r01 ~TOUp (Table 51. No cleft palates were present in
        control and low dose fetuses examine~.
       FM-3422 was teratowen~c to the eye of the rat at all ~ose levels
       administered in this mtudy. The teratomenic effect was a developmental eye
       abnormali~y which appeared to be an arrest in ~evelo~ent of the
       lens fibers fo~Inq the embryonal lens nucleus, followed by secondary
       aberrations of the secondary lens fibers of the fetal nucleus. All
       aDnormali~les were lo~allzed ~o the area of the embryonal lens nucleus
       althouoh a variety oE morpholoulcal appearances were present within that
       1ocatlun. The ran.me of morphological appearances as observed under the
       dissecting microscope varied from a slimht discoloration running throuuh
       the lens to a dls=olorstion of par~ of the lens and the presence of s cleft
       beneath ~he lens epi~ellum (Table 5). Histoloqlcally the discolorations
       were due ~o the presence of lens vesicle remnants forming clefts or
       surroundin~ ~he lens nucleus. Also on~ributlno to the discolorations were
       primary lens fibers which appeared to have not elongated and the posslble
       presence of degenerated epi~ri=hial cells. Secondary lens fiber
       development progressed normally except immediately murroundlno the abnormal
       embryonal nucleus. Prominant ~econ~ary aberrations of secondary lems
       fibers include V-sha~ed clefts between the embryonsl nucleus and
       epithelium and lens v~sicle remnants surroundln~ the nucleus.

       The proportion of fetuses with ~he lens abnormality in one or bo~h Lenses
       was si~nlflcan~l~ hi~er ~n all groups than in the control ~rouD (Table 5 ).




                                                                               3MA00326724
                                    1251.0003
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 51 of 72




        Results end Discussion
        F~-3422 was maternally toxic to the hiqh and mid dose qroups (75 and 3?.5
        m~/ku/day} in reducing their group mean body we~,ht aain duri~.o the ao~ina
        interval. All ~Toups had lower mean wel~hn ~ain than ~h~ con~rois a~ all
        wei~hinos durin~ the dosing inte.-val of days 6 throuoh 15 of ues~a~ion
        (Table ~). In ~e case of the hi~ dose oroup a~ ~esta~ion days 9, 12 and
        ~5 and in the case of ~he mid dose croup at ~estation days 9 and IS0 t~e
        uroup mean weight gains were significantly lower than ~he ~ea~ weiuht oaths
        o~ the control .croup ~0 mg/kg/day}. The lower mean weiuht uains c[ ~he
        hioh and mid dose groups durin~ the dosing interval were responsible for
        their si~nlflcan~ly lower mean body wei~h~s between the end of dosinu and
        the ~ermi~ation of the study (Appendix V)o T~e mean body weiahts and mean
        ~e~ohn ualns of ~he Io~ dose group (25 mq/k~/day) were non s~unificantly
        different from the control-

        Abnormal clinical signs were observed and ~ea~hs occurred only in the hluh
        dose ~roup. Three rats in the high dose ~-oup died. One rat died without
        clinical simms. Two of ~he rats r.hat died plus one ~urvivinm rat had
        abnormal compound-related clinical simms which included some of the
        followlnu: thin, lethargic, ataxlc, blood in stool, urinary incontinence
        and bloody nares. The onset of abnormal clinical eicrns was on day I~ but
        the sions disappeared in ~he survivinm rat by day 19 of uestation. The
        remaini.~ 18 high dose ra~s an~ the mid and low ~ose rats did not have
        abnormal compound-related clinical signs.

        The compound was not embryoto~ia and did not aEfe~ the ovaries or
        reproductive tract contents of the dams. T~e mean number o~ male. female,
        total and dead fetuses, the mean number of resorption sites0 imDlan~a~ioq
        si~ee and corpora luted of the three FM-3422 dose groups were not
        siqnifLcantly ~iff~ren~ fro~ the control {Table 2o Appendix ~I).

       FM-3422 was not fetal ~oXiCo ~owever. the cohabitation of reduced ma~e~nal
       body weight 9aln {Table i) plus hi~her n~mbers of fetuses in the ~rea~ment
       ~roups ~an ~he control qr0up (Table 2 Appendix V£) resui~ed in mean fetue
       wei,hts of all FM-3422 groups which were significantly lower ~han the
       control mean fetus weight. The reduced mean fetus weights were not
       associated wlt~ an increase in r~nting or o~her gross fetus findlnus (Table


       FM-3422 adatlnIstratlon resulted in malformations in fetal sternebrae. The
       changes, al~houoh no1~nally ~onsldered skeleton aberrations0 were
       inte~l~retea as omp~und-relate~ malform~tlons ~muse of ~heir severity.
       The severity a~d often the incidence oE sternebrae malfo~tions ~ere
       grea~er in ~he ~e ~ea~ent ~oups ~an ~e ~n~rol ~oup. These
       malfo~ations included the roll.in=: ste~ebrae as~etrical, s~e~ebrae
       bi~l~, ~e~ebrae scr~led, 8~e~ehrae ~larqed, ~te~ebrae misslnu
       and s~ernebrae missha~n {Table 4}. ~i thr~ ~-3422 dose qroups had

       ~han the ~n~l    ~oUp.    ~   addition, ~e hi~ ~se   ~oup   had ~




                                                                               3MA00326725
                                     1251.0004
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 52 of 72




        This teratoloqy study -a ~n
                                 . rats was conducted to evaluate the embry0to×ic
        and teratouenic effects of orally administered FM-3422o The s~u~y was
        sponsored by 3M Commercial Chemical Division, St. Paul, Minnesota and was
        conducted by the Safety Evaluation Laboratory, R~ker Laboratories° ~nc.,
        5~. Paul, Mlnneso~a. Two sets of compound a~minis~rati0n uroups were dosed
        between Auoust 19 and September 4, ~98~. The protocol and lisa of the
        principal participants and supervisory personnel can be foun~ in Ap~ndices
        I and II respecUlv~ly.
        All portions of ~his study w~re onduCed accordin~ to the Good Laboratory
        Practice (GLP) regulations and t~e Safe~y Evaluation Laboratory 5:an~ard
        Operatin~ Procedures (see A~pendix III for ~uallty Assurance Unit
        etat0nent). The storage location for specimens, raw da~a and a copy of the
        final lepor~ is maintained in ~he ~afeEy Evaluation LaboraEory’s record
        archives.                            ,


        Time mated Spra~ue Dawley derived rats were obtained from Charles River
        Breeding Laboratory and assigned ca~es acuordln~ ~o a ~omputer-qonerated
        random numbers table. The rare were then d~vi~ed into four OTOUpS of 22
        anlmals weighing 140 to 240 grams. The rats were housed individually in
        hanging stainless e~eel caqes with wire mesh f_~rs and iron,s in a
        temperature and humidity oontrolled room. Food~ and wa~er were available
        ad libitum. The l~.ohtE were on a 12 hour light/dark cycle.

        The animals were observed daily from day 3 t~hronuh day 20 of gestation for
        abnormal clinical slots. Body weiqhts were recorded on days 3, 6, 9, ~2,
        ]5 and 20 of gestation and the rat~ dosed accordingly usin~ a cons~an~ dose
        volume of 5 ml/kg of body weight. The four qroups were dose~ with FM-5422
        (Lot 784) suspended daily in corn o11 et 0, 75, 37.5 or 25
        PM-3422 was administered dally by oral intuba~ion wl~h a syringe equipped
        with a ball-tipped Intuba~ion needle to the rats on days 6 throuoh
        gestation (day ~ indicated by sperm-positlve vaqinal smear}. FM-3422
        analytical characterization (see Appendix IV) was provided by 3M Commercial
        Chemical Division, S~o Paul, Minnesota-
        All surviving animals were saorifioe~ on daF 20 by cerviual dislocation and
        ~he ovaries and uterus, including its contents, were examined immediately
        to de~ermine the followlno: number of cor~ora luted, number of viable
        fetuses, number of resorption sites, pup weights and sex, end any ~ross
        fetal abnormalitles. &pproxima~ely one-~hlrd of the fetuses were liked in
        Booings solution for subsequent free-hand se~tionlng by the Wilson
        technique to determine visceral abnormali~eso The remalninu fetuses were
        preserved in alcohol for clearing and stalnlnq of the skeleton with
        alizarin red to detect skeletal abnormali~iee. Selected free-hand .ections
        were processed for hlstologi~al evaluation.

         Biker EXperiment No. 0680TRO010
         Purina Labora~ozy Chow, Ralston Purina Company, St. Louis, MO




                                                                         10 077g2


                                                                               3MA00326726
                                    1251.0005
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 53 of 72




       No lens abnormalities occurred in the control ~roup. A no-effect dose
       level for the teratoqenic abnormality was not established in this study.

       Further   Discussion on   Lens   Embr[olouy

       Lens structural end functional requirements are met durino embryonic
       ~evelopmen~ by the differentiation of highly specialized ~opula~ions of
       cells from undifferentiated procursers and by ~he coordinated morphoqenesis
       of the resulting tissues- Both processes are ~ontrolled to a remarkable
       extent by interactions which occur among emsr~inq tissues. Each tissue of
       the eye is broumht to its final state of differentiation, its cell
       ~mpulation. size and i~s definitive ~eometry, not only by intrinsic
       processes, but also by extrinsic influences exerted by nelqhborin,
       ~issues-.

       The embryonal origin of ~he lens is undlfferentla~ea ectoderm- The tip of
       t~e optic veslcl~, presumably the neural renlna, plays t~ f£nal role in
       inducinw lens from overlyinu ectoderm and in ali~n~nq ~he lens precisely
       wi~h ~he rest of the eye. Additional action of zissues derived fro~
       endoderm (~ore~ut) and mesoderm (heart) on ~he eam~ tsr~e~ tlssue decreases
       the probability that lens formation would b~ abort~ by a=clde,ts durinu
       =he ~arly phases of induction. While the .nature of the inductive Influence
       remains unknown, ~here are indications that substances may be transferred
       from ~he p~esumptlve neural re~Ina to the overlylnc ectoderm durinm
       induction. A prolonqed period of indu~ive infarction no~ only increases
       ~he probability ~lat lens induction will occur successfully in ~he face of
       interference_, but provides a mechanism for continuously ad~ustinqzthe size,
       sha~e, position and orientation of the lens ~o ~hat of ~he retina--.
       Durino ~he early sta~es of the inductive process, the ectodermal ~ells
       immediately overlying ~he ~Ip of ~he optic vesicle elonoate ~erpendi~larly
       ~o ~he body surface ~o form a ~hlckened disc (lens placo~e). The chan~e in
       cell shape is accomplished without change in cell volume. The number of
       cells, however, continues ~o increase durin~ 1:hla period. T~ward ~he end
       of lens placode formation, acidoph£11c fibrils appear in the apices of the
       lens placode cells. At about ~hls time, the pleco~e Invao~na~es uo form
       the lens cup. This invaqination is independent of ~he ~oncomi~ant
       invaglnation Of the ~mderlylng opUlc vesicle, and is probably due ~o forces
       opera%inq within the lens ectoderm. As the lens ~up ~eepens, its openin~
       (lens pore) becomes proqresslvely constriet~ until i~ lIp~ meet and fuse,
       ~utting off the lens vesicle internally ~nd re-eata~llehino continuity in
       the ovsrlylnq ectode~. Closure of the lens pore is attended by, and
       ~ossibl¥ accomplished by, a local and temporary restricted wave of cell
       death. Followin~ closure of the lens por~, the cells et ~he back of the
       lens vesicle continue to elongate, under ~he Influence of the neural
       retina, to form the lens fibers. As the fibors ~To~ the cavity of ~he lens
       vesicle ~s obliterated. The lens cells ~o~ard ~he ectoderm, which do not
       elongate further, form the ~ens epithelium--

       The   cuboldal lens epi~hellal cells which face   ~le   cornea continue ~o qro~




                                                                            10 077929


                                                                                         3MA00326727
                                         1251.0006
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 54 of 72




        afuer the lens vesicle forms. As the cells rotate through the equator
        reuio~, they take ~heir places on ~he surface oE the qrowinq fiber mass.
        These cells differentiate into secondary lens fibers a~ Ehe equator an~
        elonuate rapidly toward the poles of the lens where they ~eet with other
        fibers in planes of junction cal~ed sutures. As secondary fibers arow
        their nuclei become positioned at about the cen~er of the fibers and for~ a
        convex lens bow outward- S~nce the newer fibers are always deposited
        superflc~ally, ~he oldes~ ££be;s in ~he lens c~e ro lie centrally and aI~
        referred ~o collect~vely as the lens nucleus. W~th time the lens cell
        nuclei in nh~s region become pycnoulc and flnally dlsa~pear. The cell
        fibers, however, are not broken down and removed but remain in place. Thu~
        the size and shape of the le~s are contr~11ed by factors which control the
        number, size and shape of the ~ens cellsUo

        The teratoqen~c lens effec~ of FM-3422 probably occurred durlno the pornlon
        of orqanogenesis between differentiation of lens tissue fro~ ectoderm and
        the formation of secondary lens fibers surroundin~ ~he embryonal le~s
        nucleus. The exact tame of ~he tera~o~enic insult and the morphoaenesis of
        the abnormality were not ~etermined in the study. The develo~nental lens
        abnormality appears to be unique because it has not been ~escribe~ as a
        compound-related abnormality-. A similar-appearing structural lens
        abnormality has been reported to ~ccur spon~aneousl~ in ra~ fetuses but
        with a very low Incidence of 1.2%-. The abnormality resembles ~he Fraser
        develo~aen~al lens a~normality ~f a mutann mouse strain which results from
        degenerative primar~ lens cells~.




                                                                        10 077930


                                                                               3MA00326728
                                    1251.0007
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 55 of 72




          References

               Coulombre AJ, Coulombre JL: Abnormal Organogenesis of ~r-he Eye,
             ¯ in Wilson J, Fraser FC (eds): Handbook of Teratolo~y 2:Mechanisms
               and Patho@en=sis. New York, Plenum Press, 1977, pp 329-341.

             Coulombre AJ: The Eye, in DeHaan RL, Ursprung H (eds) :
             Or~ano~enesis. New York, Holt Rinehart and Winston, 1965, pp 227-232.
             Mann I: Development A~normalities of the Eye, 2nd ed.    Philadelphia,
             JB Lippincott Co., 1957.

             Weisse I, Niggesch~!ze A, St~tzer H: S~ntaneous congenital cataracts
             in ra~s, mi~e and rabbi~s. Archiv Fuer Toxikologi= 3_~2: pp 199-207, 1974.
             Hamai Y, Kt~abaxa T: Early cytologic changes of Fraser cataract.
             An electron microscopic study. Investigative Oph~halm~logy 14 (7) :
             pp 517-527, 1975.




                                                                      10 077’93


                                                                               3MA00326729
                                   1251.0008
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 56 of 72




                                                               T~le I

                                Oral Teratology Study OZ FM-3422 in Rats
                      Mean Body Weight Gains of Pregnant Rats Between Weighings
                                       wi~h $~:andard Deviations




        Dose                                                                      Gestation Day
        Groum                                                  6              9    12    15     20


        0 mg/kg/day




                                          |q I= I~ I’.,I      27       11           ~,.’-~     ’;’L:
        25   mg/kg/day
                                ~T~r-~.      DEV           11. "~   15. "~:       ~:.   9    ~,. q     11   ,5



       -- 3igni£icantl¥ lower tahan ~.he               on~r~l {DunneEt’s E ~est p ,-O.05)




                                                                                                                 10 077932


                                                                                                                   3MA00326730
                                            1251.0009
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 57 of 72




                                           Oral Tera~lo~y St~l~ of 151-3422 i~ l~at$
                                      Heart   Litter Data with FetuS ~;~igh~ ~d Standard
                                                          Devlatio~s




     Dose             ~o. of VIRBLE FETU.~’~5           ~ERD     RESO~PTIO~   IMF’LRNTATION   CORPOPR ME~ WT.
     G~               ~i~Is M     F    TOT~           FETUSES     SI3ES          SITES        LUTE~   FETLE.~G)

     0 ~day             ~8    3. ~   5.4      e. 9       e. e       e. 7            9. $       9 ~        4. 4
                              t.~    t,~      2.~

     7S M~g/d~          17    5. I   4_ ?     9. 8
                              2.1    2.3      2.1        0.2        ~.6             1.9        2.2        ~.5


                              2. t   2.1      1.9




     ~-- SigniEtcantl~ 1o~ than the control    (D~nnet~’s t test p ~ 0.05)




                                                                                                       3MA00326731
                                                 1251.0010
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 58 of 72




                                        Table 3

                      Oral Teratology Study of FM-3422 in R~ts
                       Number of Fetuse.’~ wi~h Gross Findings=-




                                        0             75           37.5     25
        Finding
                                    mg/k~/aa
        To~al Fe~es EMam~ned           161            167  195              213
        R~ed                           ---              2  ---                2
        O~ilical he~ia                   ]            ......                  2
        TOtal No~l Feuuses             160            165  195              209
        Total ~no~l Fetuses              1                 2         0        4



        a Treatment groups were not signifi=an~ly different from ontrol
          {Chi-squar¢ p ~ 0.05)




                                                                          10 077934



                                                                          3MA00326732
                                   1251.0011
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 59 of 72




                                                                                     11.




                         Oral Teratology Study of FM-3422 an ~at~.
                   N~mber end Percent of Fetuses with Sk~]eton Findings




        Skele%on Finding

       Fontanelle not closed            27    (24)    26   {22)      25
       Holes in parietal                 l    (i)      l   (I)
       Parietal scalloped
       Frontal nonossified              21    (19)    62   (53)~     70   (51)~     75
       Parietal nonossified             21    (19)    62   (53)~     70   (51) ~    74     (50)
       Interparietal nonossified        14    (12)    54   (47) ~    46   (33)K     59     (40)
       Occipital nonomsified                           i (i)
       5ternebrae nonossified           80    (71)   100   (86)a    102   (74)     111     (75)
       Sternebrae asymm~%rical          10    (9)     42   (36)K     34   (25)~     36     (24)~
       Sternebrae bipartite               2   (2)     37   (32)~      6   (4)        5     (3)
       5~ernebzae scrambled                            i   (i)        1   (i)
       S~ernebzae enlarged                             1   (i)
       Sternebrae misshapen                                           1
       One st~rn~bra~ ~issing           23    (20)    32   (28)      31   (22)      33     C22)
       Two steznebrae missing            2    (2)     16   (14)~      9   (7)       16     (11)
       Three s%ernebrae missing                        i   (i)
       One body ~ertebrae missing                      i
       13 ribs                           1    (i)      3   (3)        3   12)        5     (3)
       13 ribs spurred                   3    (3)     32   (28)~     28   (20)~      9     (6)
       wavy ribs                         5    (4)      8   (7)        4   (3)        2     (i)
       Protrusion on ribs                8    (7)     12   (I0)       5   (4)        7     (5)
       One body of T.he ~ertebrae       29    {26)    15   (13)£     21   (15)£     30     (20)
         bipartite
       Two bod~es of ~hs vertebrae            (15)     4 (3)~         5 (4)£         3 (2)~-
         bipartite
       Three bodies of the vertebrae                                  i   (1)        2
         bipartite
       Four bodies of the vertebrae                                                  i
         bipartite
       Five bodies of t~e vertebrae                                                  i     (1)
         bipartite
       Total Normal Fetuses              9    (S)      2   (2)        6   (4)        7     (5)
       Total Abnormal Fetuses          104    (92)   114   (98)     132            142     (95)
       Total Fetuses Examined          113           116            138            149

       ~ Significantly higher       the oonUzul (Ch.~-square p ~ 0.05)
       -- Signiflcanul¥ lower than the connrol (Chi-square p ~ 0.05)
        ( ) = percsn~ of total examined




                                                                                 10 077935


                                                                                    3MA00326733
                                    1251.0012
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 60 of 72




                                                                                            12.




                                             0              75            37.5            25
        Internal Finding
                                         mg,~g/da~   ,   m~/kg/day      mg/kg/~ay      mg/kg/day


        Fetuses with eye abnormalities                    35   {69)a    29   (51)a-    27     {42)--a
          Discoloration running ~hrough                   "7   (13)      2   (4)        1      (2)
             the lens of one eye
          Discoloration running ~hr~ugh                                                 1     (2)
            the lens of both eyes
          Discoloration running I/2 to                   16    (31)a-   13   (23)-a    IQ     (1G)a-
             3/4 ~hrough ~he lens of
            one eye
          Discoloration rl~u%ing I/2 ~o                        (i0)      l   (2)
             3/4 Uhrough the lens of
            both eyes
          Discoloration in ba~k of lens                                                       (3)
          Bubble on outside of lens aria
            discoloration running throu~
            the lens of one eye
          Cleft in the lens and ~is~oloration                  (I0)      7   (12,~-a          (6)
            rurming through the lens of
            one eye
          cleft in the lens and discoloration
            running through the lens of
            both eyes
          Bubble on outside of lens                                      1              1    (2)
            clefu in the lens of one eye
          Cleft in the lens of one eye                         (2)       5   (9)             (5)
          Open space in the renr of                                                          (2)
            lens of one eye
          Small eyes                                      1
        Cleft palate                                      7    (14)a     3   (5)
        Enlarged atriums                                                                     (3)
        Enlargea rena! pelvis area in                     i (2)
          the kidney
        Blood in the ki~ney                              11    1221a-    3              3    (5)
          parenchyma
        Abdominal =avity full of blood      1             ~    (fi)                     l    (2)

        To~al Normal Fetuses               42   (87.5)    8    ~16)     25   (44>      32    (50)
        Total Abnorma/ Fetuses              6   (12.5)   43    (84)     32             32    (50)
        Total Fetuses Examined             48            51             57             64

       a_ Significantly different £r~m ~/~e =on~rol (Ch£-square p< 0.05)




                                                                                    10 077936


                                                                                        3MA00326734
                                    1251.0013
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 61 of 72




                                           Appendix
                            0ral Teratology 5tudy of FM-34Z2 in ~a~5
                                            Protocol


        A teratology study will be used to evaluate the embryotoxic and teratogenic
        effects of orally achuinistered FM-3422 to pregnant rats during th~ period of
        crganogenesis. The procedure complies with the general recommendations of the
        FDA issued in January, 1966 {"Guidelines for Reproduction Studles for Safety
        Evaluation of Drugs for Human Use"]. The study will be conducted according
        to the 1978 Good Laboratory Practice regulations and Safety Evaluation
        LamDrato~!’s Standard Operating Procedures.

        S~o~sor

        3M Zommercial Chemlcal Division, St. Paul, Minnesota.

        Tessin~ F~ility
        Safety Evaluation Laboratory, Piker Laboratories, Inc., St. Paul, Minnesota.
        Study Director

        E. G. Gortner
        ~tart of Dosin@
        Mid August, 1980.
        Tes~ System

        Eighty-eight sexually mature, time mated Sprague-~awley derived female rats
        from Charles Ritz Br~clin~ L~b~ratory will be ho~ed in hanging s~inlese
        steel cages w£th wire mesh flo~zs an~ fronts in a temperature and humidity
        controlled room. This strain of rats will he use~ because o~ historical
        control data and time mated females are readily avilable. Purina Laboratory
        Chow and water will be available ad litibum. The lights will be on a 12 hour
        light/dark cycle.

        Test System Identification
        Each anim~l will be ear tagged and t.hat number will be indicatud on the
        outside of the cage.
        Randomization

        The animals will be assigned cages according   to   a computer-generated random
        numbers table.




                                                                              10 077937


                                                                                    3MA00326735
                                      1251.0014
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 62 of 72




                                                                                   14.

                                         Appendix I (Concluded)


        Control Article

        Corn oil.
             Article

        FM-3422.
        Analytical Specifications
        Th~ test article, composition and purity will be determined by t},~. Sponsor
        (3M Co~nw~rcial Chemical group) prior to the star~ of the study and at the
        end of dosing.

        Dosa@e Levels and Experiment Design
        The test article will be suspended in corn oil daily. The Zest article
        suspension and control article will be a~mimistered by oral intubation to the
        rats on days 6 through 15 of gestation according to the following:
                       Dose Grou~             Dose Level           Group Size
                        High                  75 mg/kg/daz            22   ~
                        Mid                   37.5 mg/kg/day          22   ¥
                        Low                   25 mg/kg/day            22   ~
                        control               0 mg/kg/day             22   ~
        The oral route of administration will be used because toxicity has been
        defined by this route in a rangefinder study. No dietary contaminants are
        known to inter£ere with the test article.

        The animals will be observed daily from day 3 through day 20 of gestation for
        abnormal clinical signs. Body weights will be recorded on days 3, 6, 9, 12,
        15 and 20 or pregnancy and ~he rats dose~ accordingly using a constant dose
        volume of 5 ml/kg of body weight.
        The females will be killed on day 20 and the ovaries, uterus and its contents
        w±ll be examined to determine: number of corpora lutea, number of fetuses
        (live and dead), number of resorption sites, number of implantation sites, pup
        weight and gross abnormalities. Approximately one-third of the pups will be
        fixed in Bouin’s solution for subsequent free-hand ~ ~ioning by ~he Wilson
        technique to determine any visoeral abnormalities using a disseoting microscope.
        The re~ining approxi~tely two-thirds of the pups will be fixed in ethyl alcohol
        for subsequent skeletal exam~ation after clearing and staining with alizarin red.

        Da~a Analysis and Final Report
        The proposed statistical m~thods to be used for analysis of the data are:
        Dunnett’s ~ ~est for dam and pup weights, number of fetuses, number of resorp~-ton
        sites, number of implantation sites and number cf corpora luted; chi-square for
        percent abnoz~al~t~es. The proposed date f~r the final report is 2-3 months after
        de~ailed pup e*ami~ations ha~e been completed (approximately first quarter, 1981).




                                                                               10 07793


                                                                                 3MA00326736
                                    1251.0015
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 63 of 72




                                                                                 15.



                                      Appendix II

                        Oral Teratology Study of FM-3422 in Rats
                        List of Principal Participating Personnel



            NA~E                                       FUNCTION
            Edwin G. Gortner                           Study Director

            Elden G. Lamprechn                         veterinary Pathologist
            cathy E. Ludem=nn                          Coozdinator-~istology
            Gar~" C. Pecore                            Supervisor-Animal Care
            Loren O. Wiseth                            Technician




                                                                           10 077939


                                                                                3MA00326737
                                   1251.0016
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 64 of 72




                                      J~penr] i x 111
                              STATEMENT OF QUALITY ASSURANCE




          STUDY NUMBER:   0680TRO01C,

          TITLE:          Oral Teratolog~. Study o£ FM-3422 in Rats




          Audits and/or inspections were performed by the Riker Quality Assurance
          Unit for the above ~i%1e~ s%ud~,and repor%ed ~o :he study director and
          to management as follows:


                   Date Performed                   Date Reported

                   20 August 1980                   21 August 1980
                   2 September 1980                 4 September 1980
                   20 and 21 January 1981           22 January 1981
                   22 January 1981                  22 Janaury 1981




                                             Riker Laboratories. Inc.

                                             January 22, 1981
                                             Date




                                                                           10 077940


                                                                               3MA00326738
                                     1251.0017
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 65 of 72




                                                                                    17.
                                         Appendix IV


                         Test and/or Control Article Characterization
                                                for


        i.   The identity strength, uniformity, ¢~position, purity or other per-
             tinent characterizations of the test ~d[~z control s~stances


             Inclu~ng ~e~ ~t ~ ~e ~t~d of b~oa~a~ {if applic~le) is
             d~ent~.

        3.   The stability of the test and/or   ontrol substances ~ been deter-

        The ~e ~fo~
        cords.


                                                 D.
                                                S~o~or                      Da te




                                                                            10 077941


                                                                                3MA00326739
                                    1251.0018
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 66 of 72




                       Oral Teratolog%’ Study of FM-3422 in Rats
                       Individual and Mean BOdy Weights of Bats
                                wi~h Standard Deviations




                  Dose Group                                   Stuffy Da~
                   and Rat No.            3      6         9         12         15         20




                     NOR 1475E.        204      21.6       248        276        2,.",4     --

                     NO~’   14776      184      209        =~<"~’2    2q3        27:£;      __.


                        . .      -               5~                              ~:25
                     I-JOK 147q~2_
                                 _     190      220        ~’3:2      ~"=’_,4    2~:~,




                     NOR     =-....a   E921     .?, >7,               269
                     NOR 15400         1~;,I    2~:+~      21~        22:L,      2~.~:,     ~ 1’-,
                     r.40~+ 1540E.     195      220        24~+       261        2 ’9 ’3

                     NOR 15408         2~9      258        ~,~"="     206        3.31       401
                     NOR 15409         193      218        248        2~3:       297
                     NOF’ 15425        154      17t        2E~6       2~2        255

                          ME Rl’.i        200    229   245   2,".1    300    271
                     STRt.~.   [:,E’.,.’ 21. 8 ’22. 4 20. ~ 22. :1. 2:2. 6 2~0 7




                    NAN PF:E.,’~t+,IRNT   RII I I’II’3LS


                    NOR 14759          218      22~        226        242        24’9       264
                                                           ....           ~=     243:       250
                     NOk 152.86        192      225        242        244        =_,=""     28A_




                                                                                                     I0 077942


                                                                                                      3MA00326740
                                       1251.0019
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 67 of 72



                                                                                                19.




                                    Appendix V (Continued)
                          Oral Teratolo~y Study of FM-3422 in R~ts
                          Individual and Mea~ Body Weights of Rats
                                  With Etandard Deviations




                  and Rat No.            3          6        9     12      15        20




                         MEAN         201      231         232   D-._g.~b_. 240b   -..±__b
                   ~;TRI’,I.   DE’," ~. 1 16. ,5 17. 6 2~.:. ~ ~"~,. 7 40 ,.."




                   NON     PREGNRNT      RI’.I! I.IRL_~.


                   00~ 147~:1         20~:     24i         20~   1~5       O          ,~a
                   O8~ 147~4          195      221         1~4   177     204       2~’~
                   OGF: i~412         224      245         ~     179     14~           0~
                   00R 1541~          ~3       241         24~   240     24~       ~5.""::

                      Rat died
                      SLgnificantly lower than the               ontrol     (Dunnett’s t test p < 0.05)




                                                                                             10 077943


                                                                                                3MA00326741
                                       1251.0020
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 68 of 72




                                                                                      20.




                          Oral Teratolo~" Study of FM-3422 in ~ats
                          ladividual ~nd Mean ~ody Weights of R~ts
                                  With Standard Deviations




                  Dose Grou~                                Stud7 Day
                  and l~t No.            3      6       9       ]2    15      20

                   37.5




                      I’,lEFil’.~      28-..: 230  2~7    2.~,,~_ 268]P.. i3;-b_
                  STRN.       DE’.,.’ 16. e: 16 7 ~6. ~ "~T. ; -~2, 7 _-.-#~ :



                          PREGNRNT RNI r4RL5

                          14786      188     206    213      214:--’=~.’"~   226



                                               than ~he ~nUzol (Durmet~:’s t ~:es~ p < 0.05)




                                                                                   10 077944


                                                                                      3MA00326742
                                       1251.0021
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 69 of 72




                                                                                21.




                                 Appendix V (Concluded)

                        Oral Teratology Study of FM-3422 in hi5
                        Individua] and Mean Body Weights of Rats
                                 With Standard Deviationsc




                  Dose Group                           Study Day
                  and Rat No.       -3     6       9       12    15     20




                      MERN    2@1   228   248   259    Z~l"
                                                         "     2:’~5=,:
                   STRN. DEV 19. 8 28. 8 19. 9 21...,.
                                                    ~ 2t. 6~,’~"- "~




                   NON PREGNRNT RNIMRL~

                   QOR 1~=~t28   196     225   231      22::4   236   271


                      (~t’s      ~ ~st   p ~   0.05)




                                                                             lO 07794S


                                                                                3MA00326743
                                  1251.0022
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 70 of 72




                                                                                                        22.




                                                 Appen~lix VI

                                Oral Teratology Study of FM-3422 in ~ats
                            Individual Litter Da1~a With ~4~an Fetus Weights




    ~ ~se Group      VlI%:LE FETU’E, E3 DER[:,          RE:5OF: IHF’LRr.t COI~’F’I-Tt~     1.1E~t.I FETU:: NI’,G,
    ¯ ,hd R~ NO.        I1  F  TOTRL FETUSES            PT]Ohl TRTION LU]EM                t-+’,..’G  I’.1  F
                                                        SITE~      SITE’--.

   (~ mg/k g/day


                     4    7    11            0
                   NOT PF:EGNRI’.]T
                     4.   8    12            O
                     2.:  6:   11            0
                     1    3       4          O




                     4       5      9        o
                     _.3:    ?    10         0
                     2-:     4     7         0
                     4       7    il         0

                   NOT PREGNRNT
                   NOT PREGNHHT
                                                          1       ¯~            ~:       ~1.   7     4.5      4.7
                                                                 1~           .1.2       4.    2     4. 3     4. 1
                                                          1      14           14         4     i/1   4 0      ~.. 9
                     7    W   11            8                    1"1.         11         5.    1     5. 2     4. I~:
                   NOT F’REGNRt~T
                     4       4      ~       0             1
                                                          1




                                                                                                     10 077946


                                                                                                       3MA00326744
                                          1251.0023
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 71 of 72




                                                                            23.




                                      Appendix VI (Continued)

                            Oral Terarology Study of FM-3422 in Rats
                         In~ividua! Litter Data Wi~h Mea,, F~ W~ight’-




                 No.


    ¯ D mg/kg/day


             15290



             15-’-’93:

             15410
             1541:1
             15#12

             15414
             1~,4~.
             14761
             1476"-"
             14T6~:
             14764


             14782
   , ouF,’   1478~:
             14784
             14785
             14797




                                                                         113 877947


                                                                            3MA00326745
                                       1251.0024
Case 1:16-cv-00917-LEK-DJS Document 147-2 Filed 04/06/20 Page 72 of 72




                                          Appendix Vl (ConUinued)
                                Ora! Teratology Study of I~-3422 in Rats
                            Individual Litter Data With ~e~ Fe~u~ ~uigh~




        Group           VI~E:LE FETUE, E~    DE~[,    RESOF: IHPLFiN C:O~:F’F:F~   HERN FETUS
       Rat No.              H   F   "TOTF~L FETUSES   PTI,’~N "TBTION.LUTFF~       ~’v’G   I’!   F
                                                      SITE~     SITE5


   .:;7.5 m~/k~/day




        15415           6


        15418
        15419



        !476~


        147~6         NOT

        147B~           4


       ~4798




                                                                                       10 077948


                                                                                           3MA00326746
                                            1251.0025
